Exhibit 10.1

 

EXECUTION VERSION

 

250,000 Shares

 

NRG Energy, Inc.

 

2.822% Perpetual Convertible Preferred Stock,
par value $0.01 per share

 

AMENDMENT AGREEMENT

 

WHEREAS, NRG Energy, Inc., a Delaware corporation (the “Company”), issued and
sold to Credit Suisse First Boston Capital LLC, as the purchaser, 250,000 shares
of its 3.625% Perpetual Convertible Preferred Stock, par value $0.01 per share
(the “Shares”) on August 11, 2005, with the terms and provisions contained in
the Certificate of Designations filed with the Delaware Secretary of State, as
amended from time to time (the “Certificate of Designations”); and

 

WHEREAS, Credit Suisse Capital LLC (“Credit Suisse”), as the Holder of all of
the Shares as of the date hereof, and the Company, intend to amend the
Certificate of Designations;

 

NOW, THEREFORE, this Amendment Agreement (this “Agreement”), dated as of
December 23, 2014, is entered into to confirm the agreement between the Company
and Credit Suisse concerning the amendment to the Certificate of Designations.

 

1.             Representations, Warranties and Agreements of the Company.  The
Company represents, warrants and agrees, as of the date hereof and as of the
Closing Date (as defined below), as follows:

 

(a)           The Company’s Annual Report on Form 10-K most recently filed with
the Securities and Exchange Commission (the “Commission”) and all subsequent
reports (collectively, the “Exchange Act Reports”) which have been filed by the
Company with the Commission or sent to stockholders pursuant to the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), do not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  Such documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder.

 

(b)           Neither the Company nor any of its subsidiaries is, nor after
giving effect to the amendment of the Certificate of Designations contemplated
by this Agreement will be, an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended

 

(c)           The Company and each of its subsidiaries have been duly organized
and are validly existing and in good standing under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are

 

--------------------------------------------------------------------------------


 

in good standing as foreign corporations in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification (except such failures to qualify as are
not, either individually or in the aggregate, material to the Company and its
subsidiaries taken as a whole), and have all power and authority necessary to
own or hold their respective properties and to conduct the businesses in which
they are engaged.

 

(d)           Subject to the repurchase of Common Stock described in the
Company’s press release dated December 9, 2014, the Company has the
capitalization as set forth in the Exchange Act Reports, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable; and, except as disclosed in the
Exchange Act Reports, all of the issued shares of capital stock of each
subsidiary of the Company have been duly and validly authorized and issued and
are fully paid and non-assessable and (except (i) for directors’ qualifying
shares or foreign national qualifying capital stock, and (ii) as pledged to
secure indebtedness of the Company and/or its subsidiaries pursuant to credit
facilities, indentures and other instruments evidencing indebtedness as set
forth in the Exchange Act Reports and existing on the date hereof) are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

 

(e)           The Company has all requisite corporate power and authority to
amend the Certificate of Designations as contemplated by this Agreement.  The
filing of the amendment to the Certificate of Designations attached hereto as
Exhibit A has been duly authorized by the Company and the Shares have been
validly issued, are fully paid and nonassessable, and are not subject to any
preemptive or similar rights.

 

(f)            The Company has all requisite corporate power and authority to
enter into this Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company and is the legally valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.

 

(g)           The amendment of the Certificate of Designations contemplated by
this Agreement, the compliance by the Company with all of the provisions of the
Certificate of Designations (as amended by this Agreement), and this Agreement
and the consummation of the transactions contemplated hereby and thereby
(i) will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, lease or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) will not result in any
violation of the provisions of the charter, by-laws or applicable organizational
documents of the Company or any of its subsidiaries or (iii) will not violate
any statute or any order, rule or regulation of any court or governmental agency
or body having

 

2

--------------------------------------------------------------------------------


 

jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets; and no consent, approval, authorization or order of, or
filing, registration or qualification with any such court or governmental agency
or body is required for the amendment of the Certificate of Designations
contemplated by this Agreement, the consummation by the Company of the
transactions contemplated by this Agreement or the Certificate of Designations
(as amended by this Agreement) except (x) in the cases of clauses (i) and
(iii) only, for such defaults, violations and failures as would not reasonably
be expected to have, either individually or in the aggregate, a material adverse
change, or any development involving a prospective material adverse change, in
or affecting the management, condition, financial or otherwise, stockholders’
equity, results of operations, business or prospects of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”); and (y) such
consent, approvals, authorizations, orders, filings, registrations or
qualifications that have been obtained or where failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(h)           Except as disclosed in the Exchange Act Reports, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Act with respect to any securities of the Company owned or
to be owned by such person or to require the Company to include such securities
in the securities being registered pursuant to any registration statement filed
by the Company under the Act.

 

(i)            Except as disclosed in the Exchange Act Reports, neither the
Company nor any of its subsidiaries has sustained, since the date of the latest
audited financial statements included in the Exchange Act Reports, any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree; and, since such date, there has
not been any change in the stockholders’ equity or long-term debt of the Company
or any of its subsidiaries or Material Adverse Effect.

 

(j)            The financial statements (including the related notes and
supporting schedules) included in the Exchange Act Reports present fairly the
financial condition and results of operations of the entities purported to be
shown thereby, at the dates and for the periods indicated, and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved.

 

(k)           KPMG LLP, who has certified certain financial statements of the
Company and whose report appears in the Exchange Act Reports, was an independent
registered public accounting firm with respect to the Company within the meaning
of the Securities Act and the applicable rules and regulations thereunder
adopted by the Commission and the Public Company Accounting

 

3

--------------------------------------------------------------------------------


 

Oversight Board during the periods covered by the financial statements on which
it reported contained in the Exchange Act Reports.

 

(l)            Except as disclosed in the Exchange Act Reports, the Company and
each of its subsidiaries has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all liens, encumbrances and defects, except as do
not materially affect the value of the property of the Company and its
subsidiaries taken as a whole and do not materially interfere with the use made
and proposed to be made of such property by the Company or any of its
subsidiaries; and all real property and buildings held under lease by the
Company or any of its subsidiaries are held by them under valid, subsisting and
enforceable leases, with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its subsidiaries.

 

(m)          Except as disclosed in the Exchange Act Reports, the Company and
each of its subsidiaries carry, or are covered by, insurance in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries, except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(n)           Except as disclosed in the Exchange Act Reports, the Company and
each of its subsidiaries (i) own or possess adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights and licenses necessary for
the conduct of their respective businesses and (ii) have no reason to believe
that the conduct of their respective businesses will conflict with, and have not
received any notice of any claim of conflict with, any such rights of others,
except with respect to clause (ii) as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(o)           Except as disclosed in the Exchange Act Reports, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company or any
of its subsidiaries is the subject that, if determined adversely to the Company
or any of its subsidiaries, could have a Material Adverse Effect, and to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

 

(p)           No relationship, direct or indirect, that would be required to be
described in a Company’s registration statement pursuant to Item 404 of
Regulation S-K, exists between or among the Company on the one hand, and the
(i) directors or officers, (ii) nominees for directors, (iii) stockholders
owning of record or beneficially owning more than 5% of any class of the
Company’s voting

 

4

--------------------------------------------------------------------------------


 

securities, or (iv) any immediate family member of any of the foregoing, of the
Company, on the other hand, that has not been described in the Exchange Act
Reports.

 

(q)           No labor disturbance by the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company or any of its
subsidiaries, is imminent that could be expected to have a Material Adverse
Effect.

 

(r)            The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

(s)            Except as disclosed in the Exchange Act Reports, the Company has
filed all federal, state and local income and franchise tax returns required to
be filed through the date hereof and has paid all taxes due thereon (except
where any payment is being contested in good faith), and no tax deficiency has
been determined adversely to the Company or any of its subsidiaries that has had
(nor does the Company have any knowledge of any tax deficiency that, if
determined adversely to the Company or any of its subsidiaries, might have) or
could reasonably be expected to have a Material Adverse Effect.

 

(t)            Except as disclosed in the Exchange Act Reports, the Company has
not (i) issued or granted any securities, (ii) incurred any liability or
obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business, (iii) entered into any
transaction not in the ordinary course of business or (iv) declared or paid any
dividend on its capital stock.

 

(u)           Except as disclosed in the Exchange Act Reports, the Company
(i) makes and keeps accurate books and records and (ii) maintains internal
accounting controls that provide reasonable assurance that (A) transactions are
executed in accordance with management’s authorization, (B) transactions are
recorded as necessary to permit preparation of its financial statements and to
maintain accountability for its assets, (C) access to its assets is permitted
only in accordance with management’s authorization and (D) the reported
accountability for its assets is compared with existing assets at reasonable
intervals.

 

5

--------------------------------------------------------------------------------


 

(v)           Except as disclosed in the Exchange Act Reports, neither the
Company nor any of its subsidiaries (i) is in violation of its charter, by-laws
or applicable organizational documents, (ii) is in default in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant, condition or other obligation contained in any material
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation in any material respect
of any law, ordinance, governmental rule, regulation or court decree to which it
or its property or assets may be subject or has failed to obtain or maintain any
material license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business.

 

(w)          Neither the Company nor any of its subsidiaries, nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the Foreign Corrupt Practices Act of 1977; or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

 

(x)           Except as disclosed in the Exchange Act Reports and except for
such matters as would not, individually or in the aggregate, result in a
Material Adverse Effect, the Company and any of its subsidiaries (1) are
conducting and have conducted their businesses, operations and facilities in
compliance with Environmental Laws (as defined below); (2) have duly obtained,
possess, maintain in full force and effect, and have fulfilled and performed all
of their obligations under any and all permits, licenses or registrations
required under Environmental Law (“Environmental Permits”); (3) are not party
to, or otherwise bound by, any written contract under which the Company or any
of its subsidiaries is obligated by any representation, warranty,
indemnification, covenant or restriction to undertake any material liability
under Environmental Law or related to the remediation of any Hazardous
Substances (as defined below); (4) have not received any written notice from a
governmental authority or any other third party alleging any violation of
Environmental Law or liability thereunder (including, without limitation,
liability as a “potentially responsible party” and/or for costs of investigating
or remediating sites containing Hazardous Substances and/or damages to natural
resources); (5) are not subject to any pending or, to the knowledge of the
Company or any of its subsidiaries, threatened claim or other legal proceeding
under any Environmental Laws against the Company or its subsidiaries; and (6) do
not have any knowledge of any pending Environmental Law, or any unsatisfied
condition in an Environmental Permit, or any release of Hazardous Substances
that, individually or in the aggregate, would reasonably be expected to form the
basis of any such claim or

 

6

--------------------------------------------------------------------------------


 

legal proceeding against the Company or its subsidiaries or to require any
material capital expenditures to maintain the Company’s or the subsidiaries’
compliance with Environmental Law or with their Environmental Permits.  As used
in this paragraph, “Environmental Laws” means any and all applicable federal,
state, local, and foreign laws, statutes, ordinances, rules, regulations,
enforceable requirements and common law, or any enforceable administrative or
judicial interpretation, order, consent, decree or judgment thereof, relating to
pollution or the protection of human health or the environment, including,
without limitation, those relating to, regulating, or imposing liability or
standards of conduct concerning (i) noise or odor; (ii) emissions, discharges,
releases or threatened releases of Hazardous Substances into ambient air,
surface water, groundwater or land; (iii) the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, release, transport
or handling of, or exposure to, Hazardous Substances; or (iv) the investigation,
remediation or cleanup of any Hazardous Substances.  As used in this paragraph,
“Hazardous Substances” means pollutants, contaminants or hazardous, dangerous,
toxic, biohazardous or infectious substances, materials, constituents or wastes
or toxins, petroleum, petroleum products and their breakdown constituents, or
any other hazardous or toxic chemical substance regulated under Environmental
Laws or exhibiting a hazardous waste characteristic including but not limited to
corrosivity, ignitability, toxicity, or reactivity, whether solid, gaseous or
liquid in nature.

 

(y)           None of the transactions contemplated by this Agreement will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

 

(z)           Other than the repurchase of Common Stock described in the
Company’s press release dated December 9, 2014, prior to the date hereof,
neither the Company nor any of its affiliates nor any person acting on its or
their behalf (other than Credit Suisse, as to whom the Company makes no
representation) has taken any action that is designed to or that has constituted
or that might have been expected to cause or result in stabilization or
manipulation of the price of any security of the Company in connection with the
amendment of the Certificate of Designations contemplated by this Agreement.

 

(aa)         Neither the Company nor any “affiliate” of the Company is, or after
giving effect to the amendment of the Certificate of Designations contemplated
by this Agreement, will become, a “holding company” as defined in the Public
Utility Holding Company Act of 2005  (“PUHCA”) that is not exempt from
regulation under PUHCA as set forth in 18 C.F.R. § 366.3(a).

 

(bb)         Except as described herein, none of the Company or any of the
Company’s subsidiaries is subject to rate regulation under the Federal Power Act
(the “FPA”), other than (i) as a power marketer or an owner of generation, which
has market-based rate authority under Section 205 of the FPA; (ii) as a
“qualifying facility” (“QF”) under the Public Utility Regulatory Policies Act of

 

7

--------------------------------------------------------------------------------


 

1978 and the rules and regulations promulgated thereunder, as amended from time
to time (“PURPA”), which is not subject to rate regulation under Sections 205
and 206 of the FPA, and has  the other exemptions from regulation set forth in
18 C.F.R. §§292.602(b) and (c); and/or (iii) as an  “exempt wholesale generator”
under 18 C.F.R. §366.7.

 

(cc)         None of the Company or any of the Company’s subsidiaries (other
than subsidiaries regulated as steam utilities, chilled water providers or
regulated pipelines) is subject to any state laws or regulations respecting
rates or the financial or organizational regulation of utilities, other than,
with respect to (i) those entities that are QF’s, (ii) such state regulations
contemplated by 18 C.F.R. Section 292.602(c) and “lightened regulation” as
defined by the New York State Public Service Commission and (iii) such
regulations promulgated by the Electric Reliability Council of Texas and the
Public Utility Commission of Texas.

 

(dd)         The Company is subject to Section 13 or 15(d) of the Exchange Act.

 

(ee)         The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; (ii) have been evaluated for
effectiveness as of a date within 90 days prior to the date of the Company’s
most recent annual or quarterly report; and (iii) are effective in all material
respects to perform the functions for which they were established.

 

(ff)          Based on the evaluation of its disclosure controls and procedures,
the Company is not aware of (i) any significant deficiency in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls; or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls.

 

(gg)         Internal controls are reviewed and revised by the Company’s
management on a consistent basis in the ordinary course.

 

(hh)         The Company has obtained approval of the New York Stock Exchange
for the listing of such number of its authorized but unissued shares of Common
Stock, par value $0.01 per share (the “Common Stock”), as shall be sufficient if
necessary to permit the conversion of all outstanding shares of the Preferred
Stock into the Maximum Number of Shares (as defined in the Certificate of
Designations as amended by this Agreement).

 

8

--------------------------------------------------------------------------------


 

2.             Amendment of the Certificate of Designations.

 

(a)           The Company hereby agrees, on the basis of the representations,
warranties and agreements of Credit Suisse contained herein and subject to all
the terms and conditions set forth herein, to file the amendment to the
Certificate of Designations contemplated by this Agreement, in the form attached
hereto as Exhibit A, with the Delaware Secretary of State on December 30, 2014,
or on such other date prior to December 30, 2014 as the Company and Credit
Suisse may agree upon in writing (the “Closing Date”).

 

(b)           In accordance with Section 7.1 of the Certificate of Designations
(as amended by this Agreement), upon the basis of the representations,
warranties and agreements of the Company contained herein and subject to all the
terms and conditions set forth herein, Credit Suisse hereby consents to the
amendment to the Certificate of Designation contemplated by this Agreement, in
the form attached hereto as Exhibit A, and consents to the Company’s filing of
the same with the Delaware Secretary of State on the Closing Date.

 

(c)           In exchange for the consent of Credit Suisse evidenced by
Section 2(b), the Company hereby agrees to pay to Credit Suisse $5,086,433 on
the Closing Date, by wire transfer in immediately available funds.

 

(d)           Each of the Company and Credit Suisse hereby represents and
warrants to, and agrees with, the other, that Credit Suisse is the Holder (as
defined in the Certificate of Designations as amended by this Agreement) of all
of the outstanding Shares as of the date hereof.

 

(e)           Each of the Company and Credit Suisse hereby represents and
warrants to, and agrees with, the other, that the aggregate amount of dividends
payable on the Shares for the Dividend Period (as defined in the Certificate of
Designations, as amended by this Agreement) ending on, but excluding, the
Dividend Payment Date (as defined in the Certificate of Designations, as amended
by this Agreement) next following the date hereof shall be $2,402,999.

 

(f)            Credit Suisse agrees that if the Company becomes a wholly owned
subsidiary of a newly formed holding company that, at that time, does not have
other operations or assets, if any action by Credit Suisse is required to effect
an exchange or conversion of Credit Suisse’s Shares into substantially identical
shares of perpetual convertible preferred stock issued by such holding company,
then Credit Suisse will work with the Company in good faith to effect such
exchange or conversion, provided that nothing herein shall be deemed to give
Credit Suisse any voting or objection rights that it would not otherwise have
under law.

 

(g)           Each of the Company and Credit Suisse hereby agrees and
acknowledges that, concurrently with filing of the amendment to the Certificate
of Designations contemplated by this Agreement pursuant to Section 2(a),

 

9

--------------------------------------------------------------------------------


 

modifications corresponding to such amendment shall be deemed made to the
certificate originally issued on August 11, 2005 to Credit Suisse First Boston
Capital LLC, and currently held by Credit Suisse (Certificate No. 1, CUSIP
No. 629377 88 8), evidencing ownership of the Shares.

 

3.             Agreements of the Company.  The Company agrees with Credit Suisse
as follows:

 

(a)           If not otherwise available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”), so long as any of the Shares
are outstanding, the Company will furnish to Credit Suisse as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of this Agreement), will make available to Credit Suisse
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail.

 

(b)           If not otherwise available on EDGAR, the Company will furnish to
Credit Suisse (i) as soon as available, a copy of each report of the Company
mailed to stockholders generally or filed with any stock exchange or regulatory
body and (ii) from time to time such other information concerning the Company as
Credit Suisse may reasonably request.

 

(c)           Except as stated in this Agreement or with respect to the
repurchase of Common Stock described in the Company’s press release dated
December 9, 2014, neither the Company nor any of its affiliates has taken, nor
will any of them take, directly or indirectly, any action designed to or that
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the amendment of the
Certificate of Designations contemplated by this Agreement.

 

(d)           The Company will take such steps as shall be necessary to ensure
that neither the Company nor any of the Company’s subsidiaries becomes an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended.

 

(e)           The Company will use all commercially reasonable efforts to do and
perform all things required or necessary to be done and performed under this
Agreement by it on or prior to the Closing Date, and to satisfy all conditions
precedent to Credit Suisse’s obligations hereunder.

 

(f)            The Company shall reserve at all times a number of shares of
Common Stock equal to the Maximum Number of Shares (as defined in the

 

10

--------------------------------------------------------------------------------


 

Certificate of Designations as amended by this Agreement) in treasury for
conversions of the Shares.

 

(g)           The Company will not incur any debt or otherwise enter into any
agreement or amendment to an agreement (other than a Permitted Agreement) that
would restrict the ability of the Company to make any payments or otherwise
provide any consideration with respect to the Shares when and as due under the
Certificate of Designations (as amended by this Agreement) to the extent such
restriction restricts the ability of the Company to make any payments or
otherwise provide any consideration with respect to the Shares when and as due
under the Certificate of Designations (as amended by this Agreement) in a manner
that is materially more restrictive than the provisions of (i) Section 4.07 of
the Supplemental Indentures, in each case to the Indenture dated February 2,
2006, dated (1) August 20, 2010 (governing the Company’s 8.25% senior notes due
September 1, 2020), (2) January 26, 2011 (governing the Company’s 7.625% senior
notes due January 15, 2018), (3) May 24, 2011 (governing the Company’s 7.875%
senior notes due May 15, 2021), (4) September 24, 2012 (governing the Company’s
6.625% senior notes due March 15, 2023) and (5) January 27, 2014 (governing the
Company’s 6.25% senior notes due July 15, 2022), in each case, between the
Company, the guarantors named therein and Law Debenture Trust Company of New
York as trustee (the “Notes Indentures”), and (ii) Section 6.06 (entitled
“Restricted Payments”) of the Amended and Restated Credit Agreement, dated
July 1, 2011, by and among the Company, the lenders party thereto and the
administrative agent, collateral agent and documentation agents thereto (the
“Credit Agreement”). A “Permitted Agreement” means any agreement for the
issuance of securities or incurrence of debt where (i) the documents governing
the terms of such securities or debt would violate this Section 3(g), but the
terms of such agreement would not otherwise themselves violate this
Section 3(g) and (ii) concurrently with the issuance of such securities or
incurrence of such debt the Company repurchases or otherwise retires all of the
outstanding Shares.

 

4.             Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement becomes effective or is terminated,
the Company agrees to pay all costs, expenses, fees and taxes incident to and in
connection with: (i) the preparation, printing (including, without limitation,
word processing and duplication costs) and delivery of this Agreement, the
Certificate of Designations, the amendment to the Certificate of Designations
and all other agreements, memoranda, correspondence and other documents printed
and delivered in connection therewith; and (ii) the performance by the Company
of its other obligations under this Agreement.  Notwithstanding the foregoing,
the aggregate amount of all reasonable fees and disbursements of Davis Polk &
Wardwell LLP in connection with the transactions contemplated under this
Agreement shall be paid by Credit Suisse.

 

5.             Conditions to Credit Suisse’s Obligations.  The obligations of
Credit Suisse hereunder are subject to the accuracy, when made and on and as of
the Closing Date, of the representations and warranties of the Company contained
herein, to the

 

11

--------------------------------------------------------------------------------


 

performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

 

(a)           Credit Suisse shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Exchange Act Reports contain an
untrue statement of a fact that, in the opinion of Credit Suisse or Davis Polk &
Wardwell LLP, is material, or omit to state a fact that, in the opinion of such
counsel, is material and is required to be stated therein or is necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(b)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Shares, the Certificate
of Designations, the amendment to the Certificate of Designations contemplated
by this Agreement and all other legal matters relating to this Agreement and the
transactions contemplated hereby and thereby shall be reasonably satisfactory in
all material respects to counsel for Credit Suisse, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

(c)           Kirkland & Ellis LLP and General Counsel for the Company shall
have furnished to Credit Suisse their written opinions, addressed to Credit
Suisse and dated the Closing Date, in form and substance reasonably satisfactory
to Credit Suisse and substantially in the form of Exhibit B and Exhibit C,
respectively, hereto.

 

(d)           Neither the Company nor any of its subsidiaries shall have
sustained, since the date of the latest audited financial statements included in
the Exchange Act Reports, any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree; and, since such date, there shall not have been any change in the
stockholders’ equity or long-term debt of the Company or any of its subsidiaries
or material adverse change, or any development involving a prospective material
adverse change, in or affecting the management, condition, financial or
otherwise, stockholders’ equity, results of operations, business or prospects of
the Company and its subsidiaries, taken as a whole.

 

(e)           The Company shall have furnished or caused to be furnished to
Credit Suisse on the Closing Date certificates of officers of the Company
satisfactory to Credit Suisse as to the accuracy of the representations and
warranties of the Company herein at and as of the Closing Date, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to the Closing Date and as to such other matters as Credit Suisse
may reasonably request.

 

12

--------------------------------------------------------------------------------


 

(f)            No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the amendment to the
Certificate of Designations contemplated by this Agreement; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued as of the Closing Date which would
prevent the amendment to the Certificate of Designations contemplated by this
Agreement.

 

(g)           The Company shall have filed the amendment to the Certificate of
Designations with the Delaware Secretary of State, in the form attached hereto
as Exhibit A, and shall have executed and delivered such other documents as
Credit Suisse may reasonably require, and Credit Suisse shall have received
original copies thereof, duly executed by the Company.

 

(h)           The Company shall have satisfied its obligations pursuant to
Section 2(c).

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
Credit Suisse.

 

6.             Indemnification.

 

(a)           The Company will indemnify and hold harmless Credit Suisse, its
partners, directors and officers and each person, if any, who controls Credit
Suisse within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which Credit Suisse
may become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in the Exchange Act Reports, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or (ii) the
breach of any representation, warranty or covenant contained in this Agreement,
and in each case, will reimburse Credit Suisse for any legal or other expenses
reasonably incurred by Credit Suisse in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred.

 

(b)           The obligations of the Company under this Section 6 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls Credit
Suisse within the meaning of the Securities Act or the Exchange Act; and the
obligations of Credit Suisse under this Section 6 shall be in addition to any
liability which Credit Suisse may otherwise have and shall extend, upon the same

 

13

--------------------------------------------------------------------------------


 

terms and conditions, to each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act.

 

7.             Termination.  The obligations of Credit Suisse hereunder may be
terminated by Credit Suisse by notice given to and received by the Company prior
to the filing of the amendment to the Certificate of Designations with the
Delaware Secretary of State if, prior to that time, any of the events described
in Section 5(d) shall have occurred or if Credit Suisse shall decline to consent
to the amendment to the Certificate of Designations contemplated by this
Agreement for any reason permitted under this Agreement.

 

8.             Reimbursement of Credit Suisse’s Expenses.  If the Company fails
to file the amendment to the Certificate of Designations with the Delaware
Secretary of State by reason of any failure, refusal or inability on the part of
the Company to perform any agreement on its part to be performed, or because any
other condition of the obligations hereunder required to be fulfilled by the
Company is not fulfilled, the Company shall reimburse Credit Suisse for all
reasonable out-of-pocket expenses (including fees and disbursements of counsel)
incurred by Credit Suisse in connection with this Agreement and the proposed
amendment to the Certificate of Designations, and upon demand the Company shall
pay the full amount thereof to Credit Suisse.

 

9.             Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:

 

(a)           if to Credit Suisse, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission to Credit Suisse
Capital LLC, Eleven Madison Avenue, New York, New York 10010, Attention:
Transactions Advisory Group, with copies to Davis Polk & Wardwell LLP, 450
Lexington Avenue, New York, New York 10017, Attention: James T. Rothwell, Esq.
and Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017,
Attention: Mark M. Mendez, Esq.;

 

(b)           if to the Company, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to NRG Energy, Inc., 211 Carnegie
Center, Princeton, New Jersey 08540, Attention: General Counsel (Fax: (609)
524-4589), with a copy to Kirkland & Ellis LLP, 300 North LaSalle,
Chicago, Illinois 60654, Attention: Gerald T. Nowak, Esq. (Fax: (312) 862-2200);

 

Any such statements, requests, notices or agreements shall take effect at the
time delivered by hand, if personally delivered; two business days after being
deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day, if timely delivered to an air courier guaranteeing overnight delivery.

 

10.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon Credit Suisse, the Company and their
respective successors.  This Agreement and the terms and provisions hereof are
for the sole benefit

 

14

--------------------------------------------------------------------------------


 

of only those persons, except that the representations, warranties, indemnities
and agreements of the Company contained in this Agreement shall also be deemed
to be for the benefit of directors of Credit Suisse, officers of Credit Suisse
and any person or persons controlling Credit Suisse within the meaning of
Section 15 of the Act.  Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 10, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

 

11.          Survival.  The respective indemnities, representations, warranties
and agreements of the Company and Credit Suisse contained in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement, shall
survive the delivery of and payment for the Shares and shall remain in full
force and effect, regardless of any investigation made by or on behalf of any of
them or any person controlling any of them.

 

12.          Definition of the Terms “Business Day” and “Subsidiary.” For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading and (b) “subsidiary” has the
meaning set forth in Rule 405 of the Rules and Regulations.

 

13.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of New York.

 

14.          Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

 

15.          Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

15

--------------------------------------------------------------------------------


 

This Agreement is agreed to as of the date first written above.

 

 

CREDIT SUISSE CAPITAL LLC

 

 

 

 

 

By:

/s/ Louis J. Impellizeri

 

 

Name:

Louis J. Impellizeri

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Shui Wong

 

 

Name:

Shui Wong

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

This Agreement is agreed to as of the date first written above.

 

 

NRG ENERGY, INC.

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

 

Name:

G. Gary Garcia

 

 

Title:

SVP & Treasurer

 

 

[Signature Page to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

NRG ENERGY, INC.

CERTIFICATE OF AMENDMENT

to

CERTIFICATE OF DESIGNATIONS

establishing the

 

Voting Powers, Designations, Preferences, Limitations,
Restrictions, and Relative Rights of

 

3.625% Convertible Perpetual Preferred Stock

 

--------------------------------------------------------------------------------

 

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

 

--------------------------------------------------------------------------------

 

A-1

--------------------------------------------------------------------------------


 

NRG ENERGY, INC., a corporation organized and existing under the General
Corporation Law of the State of Delaware (the “Issuer”), does hereby certify on
this 30th day of December, 2014 as follows:

 

1.              That the Certificate of Designations establishing the voting
powers, designations, preferences, limitations, restrictions, and relative
rights of the 3.625% Convertible Perpetual Preferred Stock (the “Certificate of
Designations”), shall be amended and restated in its entirety, in the form
attached hereto as Exhibit A. As a result of such amendment to the Certificate
of Designations, the series of preferred stock established by the Certificate of
Designations shall hereafter be known as the 2.822% Convertible Perpetual
Preferred Stock.

 

2.              Except as otherwise specified in this Certificate of Amendment
to the Certificate of Designations, the Certificate of Designations shall remain
in full force and effect.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NRG Energy, Inc. caused this Certificate of Amendment of the
Certificate of Designation to be signed on the date first written above.

 

 

NRG ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

Exhibit A

 

A-4

--------------------------------------------------------------------------------


 

NRG ENERGY, INC.

CERTIFICATE OF DESIGNATIONS

establishing the

 

Voting Powers, Designations, Preferences, Limitations,
Restrictions, and Relative Rights of

 

2.822% Convertible Perpetual Preferred Stock

 

--------------------------------------------------------------------------------

 

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

 

--------------------------------------------------------------------------------

 

A-5

--------------------------------------------------------------------------------


 

NRG ENERGY, INC., a corporation organized and existing under the General
Corporation Law of the State of Delaware (the “Issuer”), does hereby certify
that (i) pursuant to authority conferred upon the Board of Directors of the
Issuer by its Amended and Restated Certificate of Incorporation and pursuant to
the provisions of Section 151 of the General Corporation Law of the State of
Delaware, the Board of Directors authorized the creation and issuance of the
Issuer’s 2.822% Convertible Perpetual Preferred Stock (the “Preferred Stock”),
and (ii) the following resolution fixing the designations, preferences and
rights of such Preferred Stock, which was duly adopted by the Board of
Directors, on August 5, 2005, remains in full force and effect. Certain
capitalized terms used herein are defined in Article 10.

 

NOW THEREFORE IT IS RESOLVED, that pursuant to Section 151 of the General
Corporation Law of Delaware and the authority expressly granted to and vested in
the Board of Directors of the Issuer by the provisions of the Amended and
Restated Certificate of Incorporation (the “Certificate of Incorporation”) of
the Issuer, the Board of Directors hereby creates a series of Preferred Stock,
par value $0.01 per share, to consist initially of 250,000 shares, with the
designations, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations and restrictions as set forth in
this Certificate of Designations:

 

1.                                      Designation and Number of Shares

 

1.1          The series will be known as the 2.822% Convertible Perpetual
Preferred Stock.

 

1.2          The Preferred Stock will be a series consisting of 250,000 shares
with a Liquidation Preference of $1,378.01 per share of the authorized but
unissued preferred stock of the Issuer.

 

2.                                      Dividends

 

2.1                               Payment of Dividends

 

(a)              Holders of Preferred Stock will be entitled to receive, when,
as and if declared by the Board of Directors out of funds legally available for
the payment of dividends, cash dividends at the annual rate of 3.625% of $1,000
per share from, and including, August 11, 2005 to, but excluding, December 30,
2014, and on and after December 30, 2014, at the annual rate of 2.822% of the
Liquidation Preference per share. Such dividends shall be payable to Holders of
Preferred Stock in arrears in equal amounts quarterly on each Dividend Payment
Date, beginning December 15, 2005, in preference to, and in priority over,
dividends on any Junior Stock but subject to the rights of any Holders of Senior
Stock or Parity Stock.

 

(b)              Dividends shall be cumulative from the initial date of issuance
or the last Dividend Payment Date for which accumulated dividends were paid,
whichever is later, whether or not funds of the Issuer are legally available for
the payment of such dividends. Each such dividend shall be payable to the
Holders of record of shares of the

 

A-6

--------------------------------------------------------------------------------


 

Preferred Stock on each Dividend Payment Date, as they appear on the Issuer’s
stock register at the close of business on such Dividend Payment Date.
Accumulated and unpaid dividends for any past Dividend Periods may be declared
and paid at any time, without reference to any Dividend Payment Date.

 

(c)               Accumulated and unpaid dividends for any past Dividend Period
(whether or not earned and declared) shall cumulate dividends at the annual rate
of 8.0% and shall be payable in the manner set forth in this Section 2.1.

 

(d)              The amount of dividends payable for each full Dividend Period
for the Preferred Stock shall be computed by dividing the annual dividend rate
by four. The amount of dividends payable for the initial Dividend Period, or any
other period shorter or longer than a full Dividend Period, on the Preferred
Stock shall be computed on the basis of twelve 30-day months and a 360-day year.
Dividends on the shares of Preferred Stock will be payable in cash. Holders of
Preferred Stock shall not be entitled to any dividends in excess of cumulative
dividends (which, for the avoidance of doubt, shall include dividends paid or
accumulated at an increased rate pursuant to Section 8.2), as herein provided,
on the Preferred Stock.

 

(e)               No dividend shall be declared or paid or set apart for payment
or other distribution declared or made, whether in cash, obligations or shares
of Capital Stock of the Issuer or other property, directly or indirectly, upon
any shares of Junior Stock or Parity Stock, nor shall any shares of Junior Stock
or Parity Stock be redeemed, repurchased or otherwise acquired for consideration
by the Issuer through a sinking fund or otherwise, unless all accumulated and
unpaid dividends through the most recent Dividend Payment Date (whether or not
there are funds of the Issuer legally available for the payment of dividends) on
the shares of Preferred Stock and any Parity Stock have been or
contemporaneously are declared and paid in full or set apart for payment;
provided, however, that, notwithstanding any provisions of this paragraph (e) to
the contrary, the Issuer may redeem, repurchase or otherwise acquire for
consideration Parity Stock pursuant to a purchase or exchange offer made on the
same terms to all Holders of the Preferred Stock and Parity Stock. When
dividends are not paid in full, as aforesaid, upon the shares of Preferred
Stock, all dividends declared on the Preferred Stock and any other Parity Stock
shall be declared and paid either (i) pro rata so that the amount of dividends
so declared on the shares of Preferred Stock and each such other class or series
of Parity Stock shall in all cases bear to each other the same ratio as
accumulated dividends on the shares of Preferred Stock and such class or series
of Parity Stock bear to each other or (ii) on another basis that is at least as
favorable as clause (i) to the Holders of the Preferred Stock entitled to
receive such dividends.

 

3.                                      Ranking

 

3.1          The Preferred Stock will, with respect to dividend distributions
and distributions upon the liquidation, winding up or dissolution of the Issuer,
rank:

 

(a)           senior to all classes of Common Stock and each other class of
Capital Stock or series of preferred stock issued by the Issuer, the terms of
which

 

A-7

--------------------------------------------------------------------------------


 

expressly provide that such class or series will rank junior to the Preferred
Stock as to dividend distributions and distributions upon the liquidation,
winding up or dissolution of the Issuer (collectively, with the Common Stock,
referred to as the “Junior Stock”);

 

(b)           on a parity with any class of Capital Stock or series of preferred
stock issued by the Issuer, the terms of which expressly provide that such class
or series will rank on a parity with the Preferred Stock as to dividend
distributions and distributions upon the liquidation, winding up or dissolution
of the Issuer, and the Issuer’s outstanding Existing Preferred Stock
(collectively referred to as “Parity Stock”);

 

(c)           junior to each class of Capital Stock (including warrants, rights,
calls or options exercisable or convertible into warrants, rights or calls) or
series of preferred stock issued by the Issuer, the terms of which expressly
provide that such class or series will rank senior to the Preferred Stock as to
dividend distributions and distributions upon liquidation, winding up or
dissolution of the Issuer (collectively referred to as “Senior Stock”); and

 

(d)           junior to all the Issuer’s existing and future debt obligations
and all of its Subsidiaries’ (i) existing and future liabilities and
(ii) Capital Stock held by Persons other than the Issuer or its Subsidiaries.

 

3.2          Except as otherwise provided herein, the Issuer is entitled to
amend the Certificate of Incorporation to authorize one or more additional
series of preferred stock, file certificates of designation, and issue without
restriction from time to time, any series of Junior Stock, Parity Stock or
Senior Stock.

 

4.                                      Conversion

 

4.1                               Conversion Rights

 

Each Holder of Preferred Stock shall have the right, at its option, at any time
during the 90-day period beginning on December 23, 2019, to convert, subject to
the terms and provisions of this Article 4, any or all of such Holder’s shares
of Preferred Stock into cash and shares of Common Stock. A holder may convert
fewer than all of its shares of Preferred Stock.

 

Any Holder of Preferred Stock intending to convert its shares of Preferred Stock
shall give the Issuer written notice of such intention at least 40 Scheduled
Trading Days prior to the intended date of such conversion. The Issuer shall,
within five Scheduled Trading Days of the receipt of such notice, confirm in
writing to such Holder its determination whether or not to make a cash payment
in lieu of delivering the Net Shares in connection with such conversion and
whether or not to receive cash in lieu of shares of Common Stock, if any, from
such Holder pursuant to Section 8.1 in connection with such conversion, which
determination shall be irrevocable and binding on the Issuer.

 

The Issuer shall have the right, at its option, at any time during the 90-day
period beginning on December 23, 2019, to purchase any or all of any Holder’s
shares of Preferred Stock; provided that the Issuer gives such Holder written
notice of its decision

 

A-8

--------------------------------------------------------------------------------


 

to exercise such right at least 40 Scheduled Trading Days prior to the intended
date of such purchase; and provided, further, that upon receipt of such written
notice, such Holder shall be deemed to have elected to convert on the date
specified in such written notice the shares of Preferred Stock with respect to
which the Issuer is exercising such right, and such shares of Preferred Stock
shall be converted in accordance with the terms and provisions of Section 4.2;
and provided, further, that the Issuer confirms in such notice its determination
whether or not to make a cash payment in lieu of delivering the Net Shares in
connection with such conversion and whether or not to receive cash in lieu of
shares of Common Stock, if any, from such Holder pursuant to Section 8.1 in
connection with such conversion, which determination shall be irrevocable and
binding on the Issuer.

 

The Issuer acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act and the
rules and regulations thereunder, in respect of any election to make a cash
payment to a Holder in lieu of delivering Net Shares or to receive cash in lieu
of shares of Common Stock, if any, from a Holder pursuant to Section 8.1.

 

4.2                               Conversion Procedures

 

Conversion of shares of the Preferred Stock may be effected by any Holder
thereof upon the surrender to the Issuer, at the principal office of the Issuer
or at the office of the Transfer Agent as may be designated by the Board of
Directors, of the certificate or certificates for such shares of Preferred Stock
to be converted accompanied by a complete and manually signed Conversion Notice
(as set forth in the form of Preferred Stock certificate attached hereto) along
with appropriate endorsements and transfer documents as required by the Transfer
Agent. In case such Conversion Notice shall specify a name or names other than
that of such Holder, such notice shall be accompanied by payment of all transfer
taxes payable upon the issuance of shares of Common Stock in such name or names.

 

Other than such taxes, the Issuer shall pay any documentary, stamp or similar
issue or transfer taxes that may be payable in respect of any issuance or
delivery of shares of Common Stock upon conversion of shares of the Preferred
Stock pursuant hereto. The conversion of the Preferred Stock will be deemed to
have been made on the date (the “Conversion Date”) such certificate or
certificates have been surrendered and the receipt of such Conversion Notice and
payment of all required transfer taxes, if any (or the demonstration to the
satisfaction of the Issuer that such taxes have been paid). Promptly (but no
later than three Exchange Business Days) following the Conversion Date, the
Issuer shall, in the case of cash, pay or cause to be paid in immediately
available funds, an amount equal to, or, in the case of shares of Common Stock,
deliver or cause to be delivered, (i) the Cash Conversion Amount, accumulated
and unpaid dividends pursuant to Section 4.3 and certificates representing a
number of validly issued, fully paid and nonassessable full shares of Common
Stock equal to the Net Share Amount (or cash in lieu of such shares as provided
in Section 4.4), and (ii) if less than the full number of shares of the
Preferred Stock evidenced by the surrendered certificate or certificates is
being converted, a new certificate or certificates, of like tenor, for the
number of shares

 

A-9

--------------------------------------------------------------------------------


 

evidenced by such surrendered certificate or certificates less the number of
shares being converted. On the Conversion Date, the rights of the Holder of the
Preferred Stock shall cease except for the right to receive cash and shares of
Common Stock and the Person entitled to receive the shares of Common Stock shall
be treated for all purposes as having become the Holder of such shares of Common
Stock at such time.

 

4.3                               Dividend and Other Payments Upon Conversion

 

If a Holder of shares of Preferred Stock exercises conversion rights, such
shares will cease to accumulate dividends as of the end of the day immediately
preceding the Conversion Date. Upon conversion of the Preferred Stock, the
Holder shall be entitled to all accumulated and unpaid dividends in respect of
those shares of Preferred Stock to the Conversion Date (including, for the
avoidance of doubt, dividends accumulated and unpaid since the most recent
Dividend Payment Date).

 

4.4                               Conversion Value of Preferred Stock Tendered

 

Holders tendering the Preferred Stock for conversion shall be entitled to
receive, for each share of Preferred Stock converted:

 

(a)                                 an amount in cash (the “Cash Conversion
Amount”) equal to the Issue Price; and

 

(b)                                 a number of shares (the “Net Share Amount”)
of Common Stock of the Issuer (the “Net Shares”) with a value determined by the
Calculation Agent based on the Market Price equal to the product of (x) the
greater of (i) the difference between the Market Price and the Conversion Price
and (ii) zero and (y) the Number of Underlying Shares (the “Net Share Value”).

 

If the Issuer had elected in the written notice delivered to the converting
Holder of the shares of Preferred Stock subject to conversion in accordance with
Section 4.1 to make a cash payment, then the Issuer shall, in lieu of delivering
the Net Shares, pay to such Holder in cash an amount equal to the Net Share
Value.

 

Payment of the Cash Conversion Amount and all accumulated and unpaid dividends
as provided in Section 4.3 and delivery of the Net Shares (or cash in an amount
equal to the Net Share Value) shall be deemed to satisfy the Issuer’s obligation
to pay the Liquidation Preference.

 

Anything herein to the contrary notwithstanding, in no event shall the Issuer be
required to deliver more than 16,000,000 shares of Common Stock, subject to
adjustment as provided herein (such number, including such adjustments, the
“Maximum Number of Shares”).

 

4.5                               Total Shares

 

If more than one share of the Preferred Stock shall be surrendered for
conversion by the same Holder at the same time, the amount of the Cash
Conversion Amount and

 

A-10

--------------------------------------------------------------------------------


 

any accumulated and unpaid dividends and Net Share Amount (or the Net Share
Value) shall be computed on the basis of the total number of shares of the
Preferred Stock so surrendered.

 

4.6                               Reservation of Shares; Shares to be Fully
Paid; Compliance with Governmental Requirements; Listing of Common Stock

 

(a)                                 The Issuer shall: (i) at all times reserve
and keep available, free from preemptive rights and not reserved or kept
available for issuance upon conversion or settlement of any other security or
transaction, for issuance upon the conversion of shares of the Preferred Stock
such number of its authorized but unissued shares of Common Stock, or shares of
Common Stock held in treasury, as shall from time to time be sufficient if
necessary to permit the conversion of all outstanding shares of the Preferred
Stock into the Maximum Number of Shares; (ii) prior to the delivery of any
securities that the Issuer shall be obligated to deliver upon conversion of the
Preferred Stock, comply with all applicable federal and state laws and
regulations that require action to be taken by the Issuer (including, without
limitation, the registration or approval, if required, of any shares of Common
Stock to be provided for the purpose of conversion of the Preferred Stock
hereunder); and (iii) ensure that all shares of Common Stock delivered upon
conversion of the Preferred Stock, upon delivery, be duly and validly issued and
fully paid and nonassessable, free of all liens and charges, not subject to any
preemptive rights, freely tradable and in unlegended form.

 

(b)                                 The Issuer agrees to maintain, at any time
at which there are any shares of Preferred Stock outstanding, the approval of
the Exchange for the listing of such number of its authorized but unissued
shares of Common Stock as shall be sufficient if necessary to permit the
conversion of all outstanding shares of the Preferred Stock into the Maximum
Number of Shares.

 

4.7                               Adjustments to Conversion Price Upon Potential
Adjustment Events

 

(a)                                 Following the declaration by the Issuer of
the terms of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a diluting or
concentrative effect on the theoretical value of the Common Stock or an effect
on the theoretical value of options on the Common Stock, and, if so, will
(i) make the corresponding adjustment(s), if any, to the Conversion Price, as
well as to any other variable relevant to the exercise, settlement, payment or
other terms of the Preferred Stock as the Calculation Agent determines
appropriate to account for the effect of such event on the Preferred Stock and
(ii) determine the effective date(s) of the adjustment(s). Upon request of the
Issuer, the Calculation Agent will provide documentation setting forth in
reasonable detail the basis for such adjustments.

 

(b)                                 A “Potential Adjustment Event” means any of
the following:

 

(i)                                     a subdivision, consolidation or
reclassification of the Common Stock, or a free distribution or dividend of any
Common Stock to existing holders by way of bonus, capitalization or similar
issue;

 

A-11

--------------------------------------------------------------------------------


 

(ii)                                  a distribution, issue or dividend to
existing holders of the Common Stock of (A) such Common Stock, or (B) other
share capital or securities granting the right to payment of dividends and/or
the proceeds of liquidation of the Issuer equally or proportionately with such
payments to holders of such Common Stock, or (C) share capital or other
securities of another issuer acquired or owned (directly or indirectly) by the
Issuer as a result of a spin-off or other similar transaction, or (D) any other
type of securities, rights or warrants or other assets, in any case for payment
(cash or other consideration) at less than the prevailing market price as
determined by the Calculation Agent;

 

(iii)                               a cash dividend or cash distribution;

 

(iv)                              a call by the Issuer in respect of shares of
Common Stock that are not fully paid;

 

(v)                                 a repurchase by the Issuer or any of its
Subsidiaries of shares of Common Stock whether out of profits or capital and
whether the consideration for such repurchase is cash, securities or otherwise
(except for such repurchases effected under the ASB Agreement);

 

(vi)                              in respect of the Issuer, an event that
results in any shareholder rights being distributed or becoming separated from
shares of Common Stock or other shares of the capital stock of the Issuer
pursuant to a shareholder rights plan or arrangement directed against hostile
takeovers that provides upon the occurrence of certain events for distribution
of preferred stock, warrants, debt instruments or stock rights at a price below
their market value, as determined by the Calculation Agent, provided that any
adjustment effected as a result of such an event shall be readjusted upon any
redemption of such rights; or

 

(vii)                           any other event that may have a diluting or
concentrative effect on the theoretical value of the shares of Common Stock or
an effect on the theoretical value of options on the Common Stock.

 

4.8                               Consequences of Certain Events

 

(a)                                 With respect to the following events, the
definition and procedures of the Equity Definitions shall apply, mutatis
mutandis, as specified:

 

(i)                                     In the event of a Share-for-Share Merger
Event, Alternative Obligation shall apply; provided, that notwithstanding the
Equity Definitions, the Calculation Agent will determine in good faith if the
relevant Merger Event affects the theoretical value of the Common Stock or the
Preferred Stock and, if so, may in its reasonable discretion make the
adjustments set forth in paragraph (A) under the definition of “Modified
Calculation Agent Adjustment” in Section 12.2(e) of the Equity Definitions to
the terms of the Preferred Stock to reflect the characteristics (including
without limitation, the volatility, dividend practice and policy and liquidity)
of the Common Stock.

 

A-12

--------------------------------------------------------------------------------


 

(ii)                                  In the event of a Share-for-Other Merger
Event, Cancellation and Payment shall apply.

 

(iii)                               In the event of a Share-for-Combined Merger
Event, Component Adjustment shall apply.

 

(iv)                              In the event of a Share-for Share Tender
Offer, Share-for-Other Tender Offer or Share-for-Combined Tender Offer, Modified
Calculation Agent Adjustment shall apply.

 

(v)                                 In the event of a
Nationalization, Insolvency or Delisting, Cancellation and Payment shall apply.

 

(b)                                 For purposes of applying the definitions and
procedures specified in Section 4.8(a), capitalized terms used in
Section 4.8(a) and not otherwise defined shall have the meanings specified in
the Equity Definitions, and the following terms used in the Equity Definitions
shall have the following meanings for such purposes:

 

Equity Definitions Term

 

Meaning for Purposes of this Section 4.8

Shares

 

shares of Common Stock

Transaction

 

the Preferred Stock

Final Valuation Date

 

December 23, 2019

Trade Date

 

December 23, 2014

 

(c)                                       If Cancellation and Payment shall
apply, then, for purposes of applying the related definitions and procedures
specified in Section 4.8(a), the Preferred Stock shall be deemed to be a Share
Forward Transaction, the Holder shall be deemed to be the Determining Party, and
Section 12.7(c) of the Equity Definitions shall be deemed to be replaced in its
entirety with the following:

 

“The Issuer shall pay to the Holder of each share of Preferred Stock, in
satisfaction of the Issuer’s obligation to pay the Liquidation Preference, the
Cancellation Amount, in cash, subject to compliance with the Restricted Payment
Provisions.”

 

(d)                                 The provisions of this Section 4.8 shall be
in addition to, and not to the exclusion of, any other rights that a Holder may
have under this Certificate of Designations or otherwise.

 

(e)                                  Upon the occurrence of a Change in Law, the
provisions of Section 4.8(a)(iv) shall apply as if a Share-for-Share Tender
Offer had occurred, with references to “Tender Offer” and “Tender Offer Date” in
the Equity Definitions read to refer to “Change in Law” and “date of the Change
in Law”, respectively, for such purposes.

 

A-13

--------------------------------------------------------------------------------


 

4.9                               Further Adjustment Provisions

 

(a)                                 There shall be no adjustment of the
Conversion Price:

 

(i)                                     upon the issuance of any shares of
Common Stock pursuant to any present or future plan providing for the
reinvestment of dividends or interest payable on Capital Stock of the Issuer and
the investment of additional optional amounts in shares of Common Stock under
any plan;

 

(ii)                                  upon the issuance of any shares of Common
Stock or options or rights to purchase those shares pursuant to any present or
future employee, director, officer or consultant benefit plan or program of or
assumed by the Issuer or any Subsidiaries;

 

(iii)                               upon the issuance of any shares of Common
Stock pursuant to any option, warrant, right or exercisable, exchangeable or
convertible security not described in subsection (ii) and outstanding as of the
date the Preferred Stock was first issued;

 

(iv)                              for a change in the par value of the Common
Stock;

 

(v)                                 for any repurchase by the Issuer or any of
its Subsidiaries of shares of Common Stock at the then current market price of
the Common Stock;

 

(vi)                              for any Potential Adjustment Event that will
have an aggregate effect on the Preferred Stock (when aggregated with the effect
of any other Potential Adjustment Event in respect of which no adjustment of the
Conversion Price was made pursuant to this clause) that does not exceed
$250,000;

 

(vii)                           for accumulated and unpaid dividends on the
Preferred Stock or the Issuer’s Existing Preferred Stock;

 

(viii)                        for any regular, quarterly cash dividend or
distribution that does not exceed $0.14 per share of Common Stock; or

 

(ix)                              for any event in which the Holders of
Preferred Stock will otherwise participate in such event without conversion
solely as a Holder of Preferred Stock.

 

(b)                                 To the extent that any shareholder rights
plan is adopted by the Issuer, upon conversion of shares of Preferred Stock into
shares of Common Stock, a Holder will receive, in addition to shares of Common
Stock, the rights under such rights plan, unless the rights have separated from
shares of Common Stock at the time of conversion, in which case the Conversion
Price will be adjusted in accordance with Section 4.7.

 

(c)                                  The Issuer may, from time to time, decrease
the Conversion Price if the Board of Directors has made a determination that
this decrease would be in the best

 

A-14

--------------------------------------------------------------------------------


 

interests of the Issuer. Any such determination by the Board of Directors will
be conclusive. In addition, the Issuer may decrease the Conversion Price if the
Board of Directors deems it advisable to avoid or diminish any income tax to
Holders of Common Stock resulting from any stock or rights distribution.

 

5.                                      Fundamental Changes

 

5.1                               Repurchase Right

 

(a)                                 (i) If there shall occur a Fundamental
Change, shares of Preferred Stock shall be purchased by the Issuer at the option
of Holders thereof no later than five Business Days after delivery of the
Fundamental Change Purchase Notice referred to in Section 5.3 (the “Fundamental
Change Purchase Date”), subject to satisfaction by or on behalf of any Holder of
the requirements set forth in Section 5.3. The purchase price shall be paid in
cash at a price equal to 100% of the Liquidation Preference of the Preferred
Stock to be purchased, together with accumulated and unpaid dividends to, but
excluding, the Fundamental Change Purchase Date (collectively, the “Fundamental
Change Purchase Price”).

 

(b)                                 Notwithstanding the foregoing, Holders of
Preferred Stock shall not have the right to require the Issuer to repurchase
shares of Preferred Stock upon a Fundamental Change (i) unless such purchase
complies with Section 4.07 of the Supplemental Indentures, in each case to the
Indenture dated February 2, 2006, dated (1) August 20, 2010 (governing the
Issuer’s 8.25% senior notes due September 1, 2020), (2) January 26, 2011
(governing the Issuer’s 7.625% senior notes due January 15, 2018), (3) May 24,
2011 (governing the Issuer’s 7.875% senior notes due May 15, 2021),
(4) September 24, 2012 (governing 6.625% senior notes due March 15, 2023) and
(5) January 27, 2014 (governing the Issuer’s 6.25% senior notes due July 15,
2022), in each case, between the Issuer, the guarantors named therein and Law
Debenture Trust Company of New York, as trustee, as such Supplemental Indentures
may be amended, restated, modified, refinanced, replaced or otherwise
supplemented from time to time (the “Notes Indentures”), and Section 6.06
(entitled “Restricted Payments”) of the Amended and Restated Credit Agreement,
dated July 1, 2011, by and among the Issuer, the lenders party thereto and the
administrative agent, collateral agent and documentation agents thereto, as such
Credit Agreement may be amended, restated, modified, refinanced, replaced or
otherwise supplemented from time to time (the “Credit Agreement”) (the terms and
conditions of such Section 4.07 of each of the Notes Indentures and such
Section 6.06 of the Credit Agreement are herein referred to collectively as the
“Restricted Payment Provisions”) and (ii) with respect to any Fundamental Change
that constitutes a Change of Control, unless and until the Board of Directors
has approved such Fundamental Change or elected to take a neutral position with
respect to such Fundamental Change.

 

5.2                               Notice to Holders

 

(a)                                 Upon the occurrence of a Fundamental Change,
the Issuer shall mail a written notice of the Fundamental Change to each Holder
of Preferred Stock, issue

 

A-15

--------------------------------------------------------------------------------


 

a press release containing such notice and publish such notice on its website on
the World Wide Web. The notice shall include the form of a Fundamental Change
Purchase Notice to be completed by the Holder and shall state, among other
things:

 

(i)                                     The date of such Fundamental Change and,
briefly, the events causing such Fundamental Change;

 

(ii)                                  the Fundamental Change purchase price;

 

(iii)                               the Fundamental Change Purchase Date;

 

(iv)                              the name and address of the Transfer Agent;

 

(v)                                 the Conversion Price and any adjustments
thereto;

 

(vi)                              that the Preferred Stock as to which a
Fundamental Change Purchase Notice has been given may be converted into Common
Stock pursuant to this Certificate of Designations only to the extent that the
Fundamental Change Purchase Notice has been withdrawn in accordance with the
terms of this Certificate of Designations; and

 

(vii)                           the procedures that a Holder of the Preferred
Stock must follow to exercise rights under this Article 5.

 

5.3                               Conditions to Purchase

 

(a)                                 A Holder of shares of Preferred Stock may
exercise its rights specified in Section 5.1 upon delivery of a written notice
(which may be delivered by letter, overnight courier, hand delivery, facsimile
transmission or in any other written form) of the exercise of such rights (a
“Fundamental Change Purchase Notice”) to the Transfer Agent at any time within
90 days following the occurrence of a Fundamental Change. The Fundamental Change
Purchase Notice shall state, among other things:

 

(i)                                     the Preferred Stock certificate numbers;

 

(ii)                                  the number of shares of Preferred Stock to
be purchased; and

 

(iii)                               that the Issuer shall purchase such
Preferred Stock pursuant to the applicable provisions of the Preferred Stock and
this Certificate of Designations.

 

(b)                                 The delivery of such share of Preferred
Stock to be purchased (together with all necessary endorsements) to the Transfer
Agent at the office of such Transfer Agent shall be a condition to the receipt
by the Holder of the Fundamental Change purchase price.

 

(c)                                  Any purchase by the Issuer contemplated
pursuant to the provisions of this Section 5.3 shall be consummated by the
delivery of the consideration

 

A-16

--------------------------------------------------------------------------------


 

to be received by the Holder promptly following the later of the Fundamental
Change Purchase Date and the time of delivery of such share of Preferred Stock
to the Transfer Agent in accordance with this Section 5.3.

 

5.4                               Withdrawal of Fundamental Change Purchase
Notice

 

(a)                                 Notwithstanding anything herein to the
contrary, any Holder of Preferred Stock delivering to the Transfer Agent the
Fundamental Change Purchase Notice shall have the right to withdraw such
Fundamental Change Purchase Notice in whole or as to a portion thereof at any
time prior to the close of business on the Business Day before the Fundamental
Change Purchase Date by delivery of a written notice of withdrawal to the
Transfer Agent in accordance with this Section 5.4. The Transfer Agent shall
promptly notify the Issuer of the receipt by it of any Fundamental Change
Purchase Notice or written withdrawal thereof. The written withdrawal shall
specify, among other things:

 

(i)                                     the certificate numbers for the shares
of Preferred Stock in respect of which such notice of withdrawal is being
submitted;

 

(ii)                                  the number of shares of Preferred Stock
with respect to which such notice of withdrawal is being submitted; and

 

(iii)                               the number of shares of Preferred Stock, if
any, that remain subject to the original Fundamental Change Purchase Notice and
have been or will be delivered for purchase by the Issuer.

 

(b)                                 The Transfer Agent will promptly return to
the respective Holders thereof any shares of Preferred Stock with respect to
which a Fundamental Change Purchase Notice has been withdrawn in compliance with
this Certificate of Designations, in which case, upon such return, the
Fundamental Change Purchase Notice with respect thereto shall be deemed to have
been withdrawn.

 

5.5                               Effect of Fundamental Change Purchase Notice

 

Upon the receipt by the Transfer Agent of the Fundamental Change Purchase
Notice, the Holder of the shares of Preferred Stock in respect of which such
Fundamental Change Purchase Notice was given shall (unless such Fundamental
Change Purchase Notice is withdrawn) thereafter be entitled to receive the
Fundamental Change Purchase Price with respect to such shares of Preferred
Stock, subject to Section 5.3. Such Fundamental Change Purchase Price shall be
paid to such Holder promptly following the later of (a) the Fundamental Change
Purchase Date with respect to such shares of Preferred Stock and (b) the time of
delivery of such shares of Preferred Stock to the Transfer Agent by the Holder
thereof in the manner required by this Article 5. Shares of Preferred Stock in
respect of which a Fundamental Change Purchase Notice has been given by the
Holder thereof may not be converted into Common Stock on or after the date of
the delivery of such Fundamental Change Purchase Notice unless such

 

A-17

--------------------------------------------------------------------------------


 

Fundamental Change Purchase Notice has first been validly withdrawn as specified
in Section 5.4.

 

5.6                               Deposit of Purchase Price

 

On the Business Day immediately following the Fundamental Change Purchase Date,
the Issuer shall deposit with the Transfer Agent an amount of cash (in
immediately available funds if deposited on such Business Day) sufficient to pay
the aggregate Fundamental Change Purchase Price of all shares of Preferred Stock
or portions thereof that are to be purchased as of the Fundamental Change
Purchase Date. The manner in which the deposit required by this Section 5.6 is
made by the Issuer shall be at the option of the Issuer; provided, however, that
such deposit shall be made in a manner such that the Transfer Agent shall have
immediately available funds on the date of deposit. If the Transfer Agent holds
cash sufficient to pay the Fundamental Change Purchase Price of any share of
Preferred Stock for which a Fundamental Change Purchase Notice has been tendered
and not withdrawn in accordance with this Certificate of Designations on the
Business Day following the Fundamental Change Purchase Date then, effective
immediately after such Fundamental Change Purchase Date (regardless of whether
or not delivery of such shares of Preferred Stock to the Transfer Agent by the
Holder thereof in the manner required by this Article 5 is made), such shares of
Preferred Stock will cease to be outstanding, dividends will cease to accumulate
and all other rights of the Holder shall terminate (other than the right to
receive the Fundamental Change Purchase Price as aforesaid).

 

5.7                               Preferred Stock Purchased in Part

 

Upon surrender of the certificate or certificates representing shares of
Preferred Stock that is or are purchased in part, the Issuer shall execute and
the Transfer Agent shall authenticate and deliver to the Holder, a new
certificate or certificates representing shares of the Preferred Stock in an
amount equal to the unpurchased portion of the shares of Preferred Stock
surrendered for partial purchase.

 

5.8                               Repayment to the Issuer

 

The Transfer Agent shall return to the Issuer any cash that remains unclaimed
for two years, subject to applicable unclaimed property law, together with
interest, if any, thereon held by them for the payment of the Fundamental Change
purchase price; provided, however, that to the extent that the aggregate amount
of cash deposited by the Issuer pursuant to this Section 5.8 exceeds the
aggregate purchase price of the Preferred Stock or portions thereof that the
Issuer is obligated to purchase as of the Fundamental Change Purchase Date, then
on the Business Day following the Fundamental Change Purchase Date, the Transfer
Agent shall return any such excess to the Issuer. Thereafter, any Holder
entitled to payment must look to the Issuer for payment as general creditors,
unless an applicable abandoned property law designates another Person.

 

A-18

--------------------------------------------------------------------------------


 

6.                                      Liquidation Preference

 

6.1                               Upon any voluntary or involuntary liquidation,
dissolution or winding up of the Issuer or reduction or decrease in the Capital
Stock resulting in a distribution of assets to the Holders of any class or
series of the Capital Stock, Holders of the Preferred Stock will be entitled to
be paid, out of assets of the Issuer available for distribution, the Liquidation
Preference per share plus an amount in cash equal to all accumulated and unpaid
dividends thereon to the date fixed for liquidation, dissolution or winding up
(including an amount equal to a prorated dividend for the period from the last
Dividend Payment Date to the date fixed for liquidation, dissolution or winding
up), before any distribution is made on any Junior Stock, including, without
limitation, the Common Stock but after any distribution is made on any of the
Issuer’s indebtedness or Senior Stock.

 

6.2                               If, upon any voluntary liquidation,
dissolution or winding up of the Issuer, the amounts payable with respect to the
Liquidation Preference of the Preferred Stock and all other Parity Stock are not
paid in full, the Holders of the Preferred Stock and the Parity Stock will share
pro rata in proportion to the full distribution to which each is entitled.

 

6.3                               After payment of the full amount of the
Liquidation Preference to which Holders of shares of the Preferred Stock are
entitled (including all accumulated and unpaid dividends to which Holders of the
shares of Preferred Stock are entitled), the Holders of shares of the Preferred
Stock will have no right or claim to any of the remaining assets of the Issuer.

 

6.4                               Neither the voluntary sale, conveyance,
exchange or transfer (for cash, shares of stock, securities or other
consideration) of all or substantially all of the property or assets of the
Issuer nor the consolidation, merger or amalgamation of the Issuer with or into
one or more entities or the consolidation, merger or amalgamation of one or more
entities with or into the Issuer will be deemed to be a voluntary or involuntary
liquidation, dissolution or winding up of the Issuer, unless such sale,
conveyance, exchange or transfer shall be in connection with a liquidation,
dissolution or winding up of the business of the Issuer.

 

6.5                               Notwithstanding the foregoing, the Issuer is
not required to set aside any funds to protect the Liquidation Preference of the
shares of Preferred Stock.

 

7.                                      Voting Rights

 

7.1                               The affirmative vote or consent of the Holders
of at least 66 2/3% of the outstanding Preferred Stock (with one vote for each
share of Preferred Stock held), voting separately as a class, will be required
to issue, or increase the authorized number of, any class of Senior Stock, and
amend, alter or repeal the Certificate of Incorporation or this Certificate of
Designations, whether by merger, consolidation or otherwise, in a manner that
would amend, alter or affect adversely the rights of Holders of Preferred Stock.

 

A-19

--------------------------------------------------------------------------------


 

7.2          Except as set forth in this Certificate of Designations, the
creation, authorization or issuance of any shares of Junior Stock or Parity
Stock or an increase or decrease in the amount of authorized Common Stock or
Preferred Stock, shall not require the consent of the Holders of the Preferred
Stock and shall not be deemed to affect adversely the rights, preferences,
privileges or voting rights of Holders of shares of the Preferred Stock.

 

8.                                      Share Payments and Stock Borrow

 

8.1                               Holder Share Payment

 

(a)           Upon conversion and payment of the Cash Conversion Amount and all
accumulated and unpaid dividends and, if applicable, the Net Share Value, by the
Issuer, (i) if the Market Price is less than $27.14 (the “Threshold Price”), the
Holder will deliver to the Issuer a number of shares of the Issuer’s Common
Stock equal in value (determined by the Calculation Agent based on the Market
Price) to the product of (x) the Threshold Price minus the Market Price and
(y) the Number of Underlying Shares, or, if so elected by the Issuer in
accordance with Section 4.1, an equivalent amount in cash, and (ii) if the
Market Price is equal to or greater than the Threshold Price, the Holder will
not make any such share delivery or cash payment to the Issuer.

 

(b)           The Holder will make a payment in cash in lieu of delivering any
fractional shares of Common Stock.

 

(c)           Any such delivery of shares or cash by the Holder shall be made as
promptly as practicable after the Conversion Date, but in no event later than
five Business Days thereafter.

 

8.2          Stock Borrow Disruption

 

During any period that a Holder of shares of Preferred Stock is unable, using
commercially reasonable efforts, to borrow (or maintain a borrowing of) shares
with respect to the Preferred Stock in an amount necessary to hedge its exposure
under the Preferred Stock at a rate equal to or less than 5 times the Expected
Borrow Cost (such period, the “Stock Borrow Disruption Period”), the dividend
rate will increase as directed by the Calculation Agent in its sole discretion
to account for any resulting increased hedging costs during such period.
Promptly following the end of any Stock Borrow Disruption Period, as determined
by the Calculation Agent, the dividend rate shall reset to 2.822%. The “Expected
Borrow Cost” is 0.25% per annum.

 

9.                                      Amendment, Supplement and Waiver

 

9.1          Without the consent of any Holder of the Preferred Stock, subject
to the requirements of the Delaware General Corporation Law, the Issuer may
amend or supplement this Certificate of Designations to cure any ambiguity,
defect or inconsistency, to provide for uncertificated Preferred Stock in
addition to or in place of certificated Preferred Stock, to provide for the
assumption of the Issuer’s obligations to Holders of the Preferred Stock in the
case of a merger or consolidation, to make any

 

A-20

--------------------------------------------------------------------------------


 

change that would provide any additional rights or benefits to the Holders of
the Preferred Stock or that does not adversely affect the legal rights or duties
under this Certificate of Designations of any such Holder.

 

10.                               Certain Definitions

 

Set forth below are certain defined terms used in this Certificate of
Designations.

 

10.1        “Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

 

10.1A     “Applicable Restriction” means any law, rule, regulation, regulatory
order or organizational documents or contracts of the Issuer that are, in each
case, applicable to ownership of shares of Common Stock.

 

10.1B     “Applicable Share Limit” means a number of shares of Common Stock
equal to (A) the minimum number of shares of Common Stock that could give rise
to reporting or registration obligations or other requirements (including
obtaining prior approval from any person or entity) of a Holder Person, or could
result in an adverse effect on a Holder Person, under any Applicable
Restriction, as determined by the relevant Holder in its reasonable discretion,
minus (B) 1% of the number of shares of Common Stock outstanding.

 

10.2        “ASB Agreement” means the Accelerated Share Buyback Agreement
between the Issuer and Credit Suisse First Boston Capital LLC, dated August 11,
2005.

 

10.3        “Board of Directors” means the Board of Directors of the Issuer.

 

10.4        “Business Day” means any day other than a Legal Holiday.

 

10.5        “Calculation Agent” means Credit Suisse First Boston LLC.

 

10.6        “Cancellation Amount” is as defined in Section 12.8 of the Equity
Definitions.

 

10.7        “Capital Stock” means any and all shares, interests, participations,
rights or other equivalents (however designated) of corporate stock or
partnership or membership interests, whether common or preferred.

 

10.8        “Cash Conversion Amount” is as defined in Section 4.4.

 

10.9        “Certificate of Incorporation” means the Amended and Restated
Certificate of Incorporation of NRG Energy, Inc., as amended from time to time.

 

10.9A     “Change in Law” is as defined in Section 12.9(a)(ii) of the Equity
Definitions; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) replacing the parenthetical beginning
after the word “regulation” in the

 

A-21

--------------------------------------------------------------------------------


 

second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

 

10.10      “Change of Control” shall have the meaning ascribed to it in the
Indenture dated as of April 21, 2014 among the Issuer, each guarantor party
thereto and Law Debenture Trust Company of New York, as trustee, governing the
Issuer’s 6.25% senior notes due 2024 as in effect on December 23, 2014.

 

10.11      “Closing Sale Price” means, on any date, the closing sale price per
share (or if no closing sale price is reported, the average of the bid and ask
prices or, if more than one in either case, the average of the average bid and
the average ask prices) on such date for the Common Stock as reported in
composite transactions on the Exchange.

 

10.12      “Common Stock” means the Issuer’s authorized $.01 par value Common
Stock.

 

10.13      “Conversion Date” is as defined in Section 4.2.

 

10.14      “Conversion Notice” means written notice from the Holder to the
Issuer set forth in the form Certificate attached hereto.

 

10.15      “Conversion Price” means $40.71, subject to adjustment pursuant to
this Certificate of Designations.

 

10.16      “Covenant Limitations” is as defined in Section 12.6.

 

10.17      “Credit Agreement” is as defined in Section 5.1(b).

 

10.18      “CSFB” means Credit Suisse First Boston Capital LLC.

 

10.19      “Delisting” is as defined in Section 12.6(a)(iii) of the Equity
Definitions; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 

10.20      “Disrupted Day” means any Scheduled Trading Day on which the Exchange
or any Related Exchange fails to open for trading during its regular trading
session or on which a Market Disruption Event has occurred.

 

10.21      “Dividend Payment Date” means March 15, June 15, September 15 and
December 15 of each year, beginning on December 15, 2005, or if any such date is
not a Business Day, on the next succeeding Business Day.

 

A-22

--------------------------------------------------------------------------------


 

10.22      “Dividend Period” means the period beginning on, and including, a
Dividend Payment Date and ending on, and excluding, the immediately succeeding
Dividend Payment Date.

 

10.23      “Early Closure” means the closure on any Exchange Business Day of the
Exchange or any Related Exchange(s) prior to its Scheduled Closing Time.

 

10.24      “Equity Definitions” means the 2002 ISDA Equity Derivatives
Definitions, as published by the International Swaps and Derivatives
Association, Inc.

 

10.25      “Exchange” means the New York Stock Exchange, subject to
Section 10.19.

 

10.26      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

10.27      “Exchange Business Day” means any Scheduled Trading Day on which each
Exchange and Related Exchange are open for trading during their respective
regular trading sessions, notwithstanding any such Exchange or Related Exchange
closing prior to its Scheduled Closing Time.

 

10.28      “Exchange Disruption” means any event (other than an Early Closure)
that disrupts or impairs (as determined by the Calculation Agent) the ability of
market participants in general (i) to effect transactions in, or obtain market
values for, the Common Stock on the Exchange or (ii) to effect transactions in,
or obtain market values for, futures or options contracts relating to the Common
Stock on any relevant Related Exchange.

 

10.29      “Existing Preferred Stock” means the Issuer’s existing 4.0%
Convertible Perpetual Preferred Stock.

 

10.30      “Expected Borrow Cost” is as defined in Section 8.2.

 

10.31      “Fundamental Change” means any of the following: (a) a Change of
Control, (b) a Nationalization, (c) an Insolvency or (d) a Delisting.

 

10.32      “Fundamental Change Purchase Date” is as defined in Section 5.1(a).

 

10.33      “Fundamental Change Purchase Notice” is as defined in Section 5.3(a).

 

10.34      “Fundamental Change Purchase Price” is as defined in Section 5.1(a).

 

10.35      “Holder” means a Person in whose name shares of Capital Stock is
registered.

 

10.35A   “Holder Person” means, with respect to any Holder, such Holder or any
Person whose ownership position of shares of Common Stock would be aggregated
with that of such Holder under any Applicable Restriction.

 

A-23

--------------------------------------------------------------------------------


 

10.36      “Issuer” means NRG Energy, Inc., a Delaware corporation.

 

10.37      “Insolvency” is as defined in Section 12.6(a)(ii) of the Equity
Definitions.

 

10.38      “Issue Price” means $1,378.01.

 

10.39      “Junior Stock” is as defined in Section 3.1(a).

 

10.40      “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place payment is to be received are
authorized by law, regulation or executive order to remain closed. If a payment
date is a Legal Holiday at a place of payment, payment may be made at that place
on the next succeeding day that is not a Legal Holiday, and no dividends shall
accumulate on such payment for the intervening period.

 

10.41      “Liquidation Preference” means $1,378.01 per share of Preferred
Stock.

 

10.42      “Market Disruption Event” means the occurrence or existence of (i) a
Trading Disruption, (ii) an Exchange Disruption, which in either case the
Calculation Agent determines is material, or (iii) an Early Closure.

 

10.43      “Market Price” means the arithmetic mean of the VWAP of the Issuer’s
Common Stock on each of the 20 consecutive Scheduled Trading Days starting on
the date 30 scheduled Exchange Business Days immediately prior to the Conversion
Date; provided, that if any such Scheduled Trading Day is a Disrupted Day, then
the “Modified Postponement” procedures of Section 6.7(c) of the Equity
Definitions that are applicable to a “Share Transaction” (as defined in the
Equity Definitions) shall apply; provided, further, that if a Market Disruption
Event occurs on any of those Scheduled Trading Days, notwithstanding anything to
the contrary in the preceding proviso, the Calculation Agent may determine that
such Scheduled Trading Day is a Disrupted Day only in part, in which case the
Calculation Agent shall make adjustments to the number of shares of Common Stock
for which such day shall be considered a Scheduled Trading Day for purposes of
this calculation and shall designate the next Scheduled Trading Day that is not
a Disrupted Day as the relevant day for calculations for the remaining shares of
Common Stock, and shall determine any Market Price based on an appropriately
weighted average instead of the arithmetic mean of the VWAPs. The determinations
and adjustments of the Calculation Agent will be based on, among other factors,
the duration of any Market Disruption Event and the volume, historical trading
patterns and price of the shares of Common Stock.

 

10.44      “Maximum Number of Shares” is as defined in Section 4.4.

 

10.45      “Nationalization” is as defined in Section 12.6(a)(i) of the Equity
Definitions.

 

10.46      “Net Share Amount” is as defined in Section 4.4.

 

10.47      “Net Shares” is as defined in Section 4.4.

 

A-24

--------------------------------------------------------------------------------


 

10.48      “Net Share Value” is as defined in Section 4.4.

 

10.49      “New Preferred” is as defined in Section 12.6.

 

10.50      “Notes Indentures” is as defined in Section 5.1(b).

 

10.51      “Number of Underlying Shares” means 50.77430 shares of Common Stock.

 

10.52      “Parity Stock” is as defined in Section 3.1(b).

 

10.53      “Person” means any individual, corporation, partnership, joint
venture, association, joint-stock issuer, interest, trust or unincorporated
organization (including any subdivision or ongoing business of any such entity
or substantially all of the assets of any such entity, subdivision or business).

 

10.54      “Potential Adjustment Event” is as defined in Section 4.7(b).

 

10.55      “Preferred Stock” means the Preferred Stock authorized in this
Certificate of Designations.

 

10.56      “Related Exchange” means each successor to the Exchange or any
substitute exchange or quotation system to which trading in futures or options
contracts relating to the Common Stock has temporarily relocated (provided that
the Calculation Agent has determined that there is comparable liquidity relative
to the futures or options contracts relating to the Common Stock on such
temporary or substitute exchange or quotation system as on the original Related
Exchange).

 

10.57      “Scheduled Trading Day” means any day on which the Exchange is
scheduled to be open for trading for its regular trading session.

 

10.57A   “Section 16 Percentage” means, as of any day, the fraction, expressed
as a percentage, (i) the numerator of which is the number of shares of Common
Stock that the relevant Holder and each Person subject to aggregation of shares
of Common Stock with such Holder under Section 13 or Section 16 of the Exchange
Act and rules promulgated thereunder directly or indirectly beneficially own (as
defined under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (ii) the denominator of which is the number of shares of Common
Stock outstanding.

 

10.58      “Senior Stock” is as defined in Section 3.1(c).

 

10.58A   “Share Amount” means, with respect to any Holder and as of any day, the
number of shares of Common Stock that such Holder and any Person whose ownership
position would be aggregated with that of such Holder under any Applicable
Restrictions, owns, beneficially owns, constructively owns, controls, holds the
power to vote or otherwise meets a relevant definition of ownership under any
Applicable Restriction, as determined by the Calculation Agent.

 

A-25

--------------------------------------------------------------------------------


 

10.59      “Stock Borrow Disruption Period” is as defined in Section 8.2.

 

10.60      “Subsidiary” means, with respect to any person, any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
person or one or more of the other Subsidiaries of such person or a combination
thereof.

 

10.61      “Threshold Price” is as defined in Section 8.1(a).

 

10.62      “Trading Disruption” means any suspension of or limitation imposed on
trading by the Exchange or Related Exchange or otherwise and whether by reason
of movements in price exceeding limited permitted by the Exchange or Related
Exchange or otherwise (i) relating to the Common Stock on the Exchange or
(ii) in futures or options contracts relating to the Common Stock on any
relevant Related Exchange.

 

10.63      The “Transfer Agent” shall be as established pursuant to Article 11
hereof.

 

10.64      “VWAP” means, on any date, the per share volume-weighted average
price at which shares of the Common Stock trade as reported in the composite
transactions for United States exchanges and quotation systems, during the
regular trading session for the Exchange on such date, as determined by the
Calculation Agent.

 

11.                               Transfer Agent and Registrar; Transfer
Restrictions

 

The duly appointed Transfer Agent and registrar for the Preferred Stock shall be
Wells Fargo Bank, N.A. The Issuer may, in its sole discretion, remove the
Transfer Agent in accordance with the agreement between the Issuer and the
Transfer Agent; provided that the Issuer shall appoint a successor transfer
agent who shall accept such appointment prior to the effectiveness of such
removal. For the avoidance of doubt, each of CSFB and any Holder may transfer
shares of the Preferred Stock or assign its rights and duties under this
Certificate of Designations (i) to its affiliates and (ii) with the consent of
the Issuer (which shall not be unreasonably withheld), to unaffiliated third
parties. The Transfer Agent and registrar will duly record the transfer of any
shares of Preferred Stock.

 

12.                               Other Provisions

 

12.1        With respect to any notice to a Holder of shares of the Preferred
Stock required to be provided hereunder, neither failure to mail such notice,
nor any defect therein or in the mailing thereof, to any particular Holder shall
affect the sufficiency of the notice or the validity of the proceedings referred
to in such notice with respect to the other Holders or affect the legality or
validity of any distribution, rights, warrant, reclassification, consolidation,
merger, conveyance, transfer, dissolution, liquidation or winding up, or the
vote upon any such action. Any notice which was mailed in the

 

A-26

--------------------------------------------------------------------------------


 

manner herein provided shall be conclusively presumed to have been duly given
whether or not the Holder receives the notice.

 

12.2        Shares of Preferred Stock issued and reacquired will be retired and
canceled promptly after reacquisition thereof and, upon compliance with the
applicable requirements of Delaware law, have the status of authorized but
unissued shares of preferred stock of the Issuer undesignated as to series and
may with any and all other authorized but unissued shares of preferred stock of
the Issuer be designated or redesignated and issued or reissued, as the case may
be, as part of any series of preferred stock of the Issuer except that any
issuance or reissuance of shares of Preferred Stock must be in compliance with
this Certificate of Designations.

 

12.3        No fractional shares of Common Stock or securities representing
fractional shares of Common Stock will be issued upon conversion of the
Preferred Stock. Any fractional interest in a share of Common Stock resulting
from the conversion of the aggregate amount of a Holder’s Preferred Stock
converted will be paid in cash based on the Closing Sale Price of the Common
Stock on the Conversion Date or such later time as the Issuer is legally and
contractually able to pay for such fractional shares.

 

12.4        The shares of Preferred Stock shall be issuable in whole shares.

 

12.5        All notices periods referred to herein shall commence on the date of
the mailing of the applicable notice.

 

12.6        Exchange Rights Upon Certain Events

 

In the event that the Issuer is required at any time pursuant to this
Certificate of Designations to pay or deliver a cash amount to a Holder in
respect of the repurchase of, or in satisfaction of the Issuer’s obligation to
pay the Liquidation Preference of, Preferred Stock (including, without
limitation, upon conversion, upon Cancellation and Payment pursuant to
Section 4.8 or upon exercise of a Holder’s rights pursuant to Section 5.1), or
the Issuer would be so required but for the operation of the phrase beginning
“subject to” in Section 4.8(c) or but for the operation of Section 5.1(b) (such
phrase and Section, the “Covenant Limitations”), and the Issuer does not so pay
or deliver such cash amount at such time as a result of the Covenant
Limitations, requirements of applicable law, or otherwise, then, in addition to
an without prejudice to any rights that a Holder may have under law, contract or
otherwise, upon request of such Holder, the Issuer shall issue new shares of
preferred stock (the “New Preferred”) in exchange for such Holder’s right to
receive such cash amount, with a dividend rate and such other terms as may be
determined by the Calculation Agent as necessary or advisable to facilitate the
sale of the New Preferred so as to provide an aggregate amount of net proceeds
to such Holder upon a sale of the New Preferred concurrent with the issue
thereof equal to such cash amount, together with accumulated and unpaid
dividends to, but excluding, the date upon which such New Preferred is issued
and sold.

 

A-27

--------------------------------------------------------------------------------


 

12.7        Calculation Agent

 

Whenever the Calculation Agent is required to act or to exercise judgment in any
way pursuant to this Certificate of Designations, it will do so in good faith
and in a commercially reasonable manner.

 

12.8        All shares of Common Stock deliverable by the Issuer pursuant to the
terms of the Preferred Stock shall be delivered to the relevant Holder by
book-entry transfer through the facilities of The Depository Trust Corporation
or any successor thereto. Unless the relevant Holder is an affiliate of the
Issuer (or has been an affiliate of the Issuer during the three months
immediately preceding delivery of shares of Common Stock), such shares of Common
Stock delivered to such Holder shall be eligible for resale and transfer without
registration under the Act pursuant to Rule 144 as promulgated under the Act as
in effect on December 23, 2014 (without being subject to limitations on volume
or manner of sale pursuant to such Rule 144) by such Holder. Such shares of
Common Stock delivered to the relevant Holder shall not contain or be subject to
any restrictive legend.

 

12.9        Notwithstanding any other provisions hereof, no Holder is entitled
to take delivery of any shares of Common Stock deliverable hereunder to the
extent (but only to the extent) that, after such receipt of any shares, (i) the
Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would exceed
the Applicable Share Limit. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery,
(i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to a Holder is not made,
in whole or in part, as a result of this Section 12.9, the Issuer’s obligation
to make such delivery shall not be extinguished, and the Issuer shall make such
delivery as promptly as practicable after, but in no event later than one
Business Day after, such Holder gives notice to the Issuer that, after such
delivery, (i) the Section 16 Percentage would not exceed 7.5%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

A-28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NRG Energy, Inc. caused this Certificate to be signed this
11th day of August 2005.

 

 

NRG ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ DAVID CRANE

 

 

Name:

David Crane

 

 

Title:

President and Chief Executive Officer

 

A-29

--------------------------------------------------------------------------------

 


 

Exhibit B

 

--------------------------------------------------------------------------------


 

December [·], 2014

 

Credit Suisse Capital LLC

Eleven Madison Avenue
New York, New York 10010

 

Re:                             Amendment to NRG Energy, Inc. 3.625% Perpetual
Convertible Preferred Stock

 

Ladies and Gentlemen:

 

We are issuing this letter in our capacity as special counsel for NRG
Energy, Inc., a Delaware corporation (the “Issuer”), in response to the
requirement in Section 5(c) of the Amendment Agreement, dated December [·], 2014
(the “Amendment Agreement”), between the Issuer and Credit Suisse Capital LLC,
as the record holder and beneficial owner (the “Preferred Stockholder” and
herein being called “you”) of the Issuer’s 3.625% Perpetual Convertible
Preferred Stock.

 

In connection with the preparation of this letter, we have among other things
read:

 

(a)                                 an executed original of the Amendment
Agreement;

 

(b)                                 the Certificate of Designations (the
“Certificate of Designations”) establishing the 3.625% Perpetual Convertible
Preferred Stock;

 

(c)                                  the Certificate of Amendment to the
Certificate of Designations establishing the [       ]% Perpetual Convertible
Preferred Stock (the “Certificate of Amendment”);

 

(d)                                 a certified copy of resolutions adopted by
(i) the Board of Directors of the Issuer relating to the Transaction Documents
(as defined below); and (ii) the Finance and Risk Management Committee of the
Board of Directors of the Issuer relating to the Transaction Documents;

 

(e)                                  the documents listed on Exhibit A hereto
(the “Specified Contracts”); and

 

(f)                                   copies of all certificates and other
documents delivered in connection with the consummation of the transactions
contemplated by the Amendment Agreement.

 

The term “Transaction Documents” is used in this letter to collectively refer to
the Amendment Agreement and the Certificate of Amendment.

 

Subject to the assumptions, qualifications and limitations which are identified
in this letter, we advise you that:

 

B-1

--------------------------------------------------------------------------------


 

1.                                      The Issuer is a corporation existing and
in good standing under the General Corporation Law of the State of Delaware and
is qualified to do business and is in good standing as a foreign corporation in
the State of New York.

 

2.                                      The Issuer has the corporate power to
enter into, and perform its obligations under, the Amendment Agreement.

 

3.                                      The Certificate of Amendment has been
duly authorized by the Issuer and has been filed with the Secretary of State of
the State of Delaware and has become effective in accordance with the General
Corporation Law of the State of Delaware (the “DGCL”), and each of the rights,
powers and preferences, and qualifications, limitations and restrictions of the
Shares set forth in the Certificate of Designations as amended by the
Certificate of Amendment are authorized by and do not conflict with the DGCL.

 

4.                                      The Amendment Agreement has been duly
authorized, executed and delivered by the Issuer and is a valid and binding
obligation of the Issuer and is enforceable against the Issuer in accordance
with its terms.

 

5.                                      The shares of the [   ]% Perpetual
Convertible Preferred Stock (the “Shares”) have been duly authorized and such
Shares are validly issued, fully paid and nonassessable.

 

6.                                      The Shares will be convertible into
shares of Common Stock, par value $0.01 per share, of the Issuer (the “Common
Stock”) in accordance with the terms of the Certificate of Designations as
amended by the Certificate of Amendment.  The shares of Common Stock, if any, to
be issued by the Issuer upon conversion of the Shares in accordance with the
terms of the Certificate of Designations have been duly authorized and, when
appropriate certificates representing such shares of Common Stock are duly
countersigned by the Issuer’s transfer agent/registrar and issued in accordance
with the terms of the Certificate of Designations, such shares of Common Stock
will be validly issued, fully paid and nonassessable.  The issuance of such
shares of Common Stock is not subject to any preemptive rights under the terms
of the statute under which the Issuer is incorporated, under the Issuer’s
Certificate of Incorporation or under any contractual provision of any document
listed on Exhibit A.

 

7.                                      The execution and delivery of the
Transaction Documents by the Issuer and the performance by the Issuer of its
obligations thereunder do not and will not (i) conflict with or violate any of
the terms or provisions of the Issuer’s Certificate of Incorporation or Bylaws,
(ii) result in any breach of any of the terms and provisions of, or constitute a
default (or an event which with notice or lapse of time, or both, would
constitute a default) under any Specified Contract (it being expressly
understood that in each case we express no opinion as to compliance with any
financial covenant or test or cross-default provision in any Specified
Contract), (iii) violate or conflict with any judgment, decree or order
identified to us by the Issuer (we note that none were identified) of any court
or any judicial, regulatory or other legal or governmental agency or body having
jurisdiction

 

B-2

--------------------------------------------------------------------------------


 

over the Issuer or any of the Issuer’s subsidiaries or any of their properties
or (iv) violate any Specified Laws (as defined below) which, in our experience,
are normally applicable to both general business corporations that are not
engaged in regulated business activities and to transactions of the type
contemplated by the Amendment Agreement (but without having made any special
investigation as to other laws), except in each of the cases of clauses (ii) and
(iii), for any such conflict, breach, violation or default which has been waived
by the party or parties with power to waive such conflict, breach, violation or
default. (The advice in this paragraph is referred to herein as the “No
Conflicts Opinion”).

 

8.                                      No consent, waiver, approval,
authorization or order of any court or governmental authority is required for
the consummation by the Issuer of the transactions contemplated by the
Transaction Documents, except such as may be required under the Securities Act,
the security or Blue Sky laws of the various states and any statutes or
rules relating to the regulation of energy production (and the rules and
regulations thereunder), as to which we express no opinion in this paragraph.
(The advice in this paragraph is referred to herein as the “No Consent
Opinion”).

 

9.                                      The Issuer is not, nor immediately after
the sale of the Shares to the Purchaser and application of the net proceeds
therefrom will be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

ooooooooo

 

We have not undertaken any search of court records or undertaken any other
investigation to determine the facts upon which the advice in this letter is
based.

 

We have assumed for purposes of this letter: each document we have reviewed for
purposes of this letter is accurate and complete, each such document that is an
original is authentic, each such document that is a copy conforms to an
authentic original, and all signatures on each such document are genuine; that
the Amendment Agreement and every other agreement we have examined for purposes
of this letter constitutes a valid and binding obligation of each party to that
document (other than the Issuer) and that each such party has satisfied all
legal requirements that are applicable to such party to the extent necessary to
entitle such party to enforce such agreement (except that we make no such
assumption with respect to the Issuer); and that you have acted in good faith
and without notice of any fact which has caused you to reach any conclusion
contrary to any of the advice provided in this letter. We have also made other
assumptions which we believe to be appropriate for purposes of this letter.

 

In preparing this letter we have relied without independent verification upon:
(i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Amendment
Agreement and other documents specifically identified at the beginning of this
letter as having been read by us; (iii) factual information provided to us by
the Issuer or its representatives; and (iv) factual information we

 

B-3

--------------------------------------------------------------------------------


 

have obtained from such other sources as we have deemed reasonable.  We have
assumed that there has been no relevant change or development between the dates
as of which the information cited in the preceding sentence was given and the
date of this letter and that the information upon which we have relied is
accurate and does not omit disclosures necessary to prevent such information
from being misleading.  For purposes of numbered paragraph 1, we have relied
exclusively on a certificate issued by governmental authorities of the State of
Delaware, and such opinion is not intended to provide any conclusion or
assurance beyond that conveyed in the certificate.

 

While we have reviewed certain corporate records and other documents
specifically identified at the beginning of this letter as having been read by
us, we have not undertaken any other investigation to determine the facts upon
which the advice in this letter is based.  We confirm that we do not have
knowledge that has caused us to conclude that our reliance and assumptions cited
in the two immediately preceding paragraphs are unwarranted.

 

Whenever this letter provides advice about (or based upon) our knowledge of any
particular information or about any information which has or has not come to our
attention such advice is based entirely on the conscious awareness at the time
this letter is delivered on the date it bears by the lawyers with Kirkland &
Ellis LLP at that time who spent substantial time representing the Issuer in
connection with the sale effected pursuant to the Amendment Agreement after
consultation with such other lawyers at Kirkland & Ellis LLP who have spent
substantial time representing the Issuer on other matters since December 31,
2013.

 

Each opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation or is enforceable in accordance with
its terms is subject to:  (i) the effect of bankruptcy, insolvency, fraudulent
conveyance and other similar laws and judicially developed doctrines in this
area such as substantive consolidation and equitable subordination; (ii) the
effect of general principles of equity; and (iii) other commonly recognized
statutory and judicial constraints on enforceability including statutes of
limitations. “General principles of equity” include but are not limited to:
principles limiting the availability of specific performance and injunctive
relief; principles which limit the availability of a remedy under certain
circumstances where another remedy has been elected; principles requiring
reasonableness, good faith and fair dealing in the performance and enforcement
of an agreement by the party seeking enforcement; principles which may permit a
party to cure a material failure to perform its obligations; and principles
affording equitable defenses such as waiver, laches and estoppel.  It is
possible that terms in a particular contract covered by our enforceability
opinion may not prove enforceable for reasons other than those explicitly cited
in this letter should an actual enforcement action be brought, but (subject to
all the exceptions, qualifications, exclusions and other limitations contained
in this letter) such unenforceability would not in our opinion prevent the party
entitled to enforce that contract from realizing the principal benefits
purported to be provided to that party by the terms in that contract which are
covered by our enforceability opinion.

 

B-4

--------------------------------------------------------------------------------


 

Our advice on every legal issue addressed in this letter is based exclusively on
the internal law of the State of New York, the General Corporation Law of the
State of Delaware, the Delaware Limited Liability Company Act, and the federal
laws of the United States (except that we do not opine as to the federal
securities laws with respect to the No Conflicts Opinion and the No Consent
Opinion), without our having made any investigation as to the applicability of
any specific law unless such advice specifically references a specific law (the
“Specified Laws”), and represents our opinion as to how that issue would be
resolved were it to be considered by the highest court in the jurisdiction which
enacted such law.  None of the opinions or other advice contained in this letter
considers or covers, and the term “Specified Laws” does not include: (i) any
antifraud laws, rules or regulations; (ii) any state securities (or “blue sky”)
laws, rules or regulations; (iii) any laws, rules or regulations of the
Financial Industry Regulatory Authority, Inc.; (iv) any federal, state, local or
foreign laws, statutes, government rules or regulations or decisions governing
the rates charged by, or the financial or organizational regulation of, electric
utilities, transmission and distribution utilities, retail electric utilities,
retail steam, hot water and/or chilled water utilities, public utilities, public
service companies, or other similar entities; and (v) any laws, statutes,
governmental rules or regulations or decisions which in our experience are not
usually considered for or covered by opinions like those contained in this
letter or are not generally applicable to transactions of the kind covered by
the Transaction Documents including any regulatory laws or requirements specific
to the industry in which you or the Issuer is engaged.

 

In addition, none of the opinions or other advice contained in the letter covers
or otherwise addresses any of the following types of provisions which may be
contained in the Transaction Documents: (i) provisions mandating contribution
towards judgments or settlements among various parties; (ii) waivers of benefits
and rights to the extent they cannot be waived under applicable law;
(iii) provisions providing for liquidated damages, late charges and prepayment
charges, in each case if deemed to constitute penalties; (iv) provisions which
might require indemnification or contribution in violation of general principles
of equity or public policy, including, without limitation, indemnification or
contribution obligations which arise out of the failure to comply with
applicable state or federal securities laws; (v) laws and regulations governing
restrictions on distributions; or (vi) requirements in the Transaction Documents
specifying that provisions thereof may only be waived in writing (these
provisions may not be valid, binding or enforceable to the extent that an oral
agreement or an implied agreement by trade practice or course of conduct has
been created modifying any provision of such documents).  This letter does not
cover any other laws, statutes, governmental rules or regulations or decisions
which in our experience are not usually considered for or covered by opinions
like those contained in this letter or are not generally applicable to
transactions of the kind covered by the Transaction Documents.  We express no
opinion as to what law might be applied by any courts to resolve any issue
addressed by our opinion and we express no opinion as to whether any relevant
difference exists between the laws upon which our opinions are based and any
other laws which may actually be applied to resolve issues which may arise.  The
manner in which any particular issue would be treated in any actual court case
would depend in part on facts and circumstances particular to the case and would
also depend on how the court

 

B-5

--------------------------------------------------------------------------------


 

involved chose to exercise the wide discretionary authority generally available
to it.  This letter is not intended to guarantee the outcome of any legal
dispute that may arise in the future.

 

We note that certain of the Specified Contracts are governed by laws other than
the Specified Laws. Our advice expressed herein is based on the plain language
of such Specified Contracts, without regard to the interpretation of such
language under such other laws, and we do not assume any responsibility with
respect to the effect on the opinions set forth herein of any interpretation
thereof inconsistent with such understanding.

 

This letter speaks as of the time of its delivery on the date it bears. We do
not assume any obligation to provide you with any subsequent opinion or advice
by reason of any fact about which we did not have knowledge at that time, by
reason of any change subsequent to that time in any law other governmental
requirement or interpretation thereof covered by any of our opinions or advice,
or for any other reason.

 

This letter may be relied upon by you only for the purpose served by the
provision in the Amendment Agreement cited in the initial paragraph of this
letter in response to which it has been delivered.  Without our written consent:
(i) no person other than you may rely on this letter for any purpose; (ii) this
letter may not be cited or quoted in any financial statement, offering
memorandum, private placement memorandum or other similar document; (iii) this
letter may not be cited or quoted in any other document or communication which
might encourage reliance upon this letter by any person or for any purpose
excluded by the restrictions in this paragraph; and (iv) copies of this letter
may not be furnished to anyone for purposes of encouraging such reliance.

 

 

Very truly yours,

 

 

 

 

 

KIRKLAND & ELLIS LLP

 

B-6

--------------------------------------------------------------------------------


 

Exhibit A

 

1.              Indenture, dated as of February 2, 2006, among the Company and
Law Debenture Trust Company of New York, as trustee (the “Trustee”), as
supplemented by (a) the Ninth Supplemental Indenture, dated as of November 21,
2006, by and among the Company, the guarantors party thereto and the Trustee;
(b) the Twelfth Supplemental Indenture, dated as of July 19, 2007, by and among
the Company, the guarantors party thereto  and the Trustee; (c) the Fifteenth
Supplemental Indenture, dated as of August 28, 2007, by and among the Company,
the guarantors party thereto and the Trustee; (d) the Eighteenth Supplemental
Indenture, dated as of April 28, 2009, by and among the Company, the guarantors
party thereto and the Trustee; (e) the Twenty-First Supplemental Indenture,
dated as of May 8, 2009, by and among the Company, the guarantors party thereto
and the Trustee; (f) the Twenty-Second Supplemental Indenture, dated June 5,
2009, by and among the Company, the guarantors party thereto and the Trustee;
(g) the Twenty-Third Supplemental Indenture, dated July 14, 2009, by and among
the Company, the guarantors party thereto and the Trustee; (h) the Twenty-Sixth
Supplemental Indenture, dated October 5, 2009, by and among the Company, the
guarantors party thereto and the Trustee; (i) the Twenty-Seventh Supplemental
Indenture, dated October 5, 2009, by and among the Company, the guarantors party
thereto and the Trustee; (j) the Thirtieth Supplemental Indenture, dated as of
April 16, 2010, by and among the Company, the guarantors party thereto and the
Trustee; (k) the Thirty-First Supplemental Indenture, dated as of April 16,
2010, by and among the Company, the guarantors party thereto and the Trustee;
(l) the Thirty-Fourth Supplemental Indenture, dated as of June 23, 2010, by and
among the Company, the guarantors party thereto and the Trustee; (m) the
Thirty-Fifth Supplemental Indenture, dated as of June 23, 2010, by and among the
Company, the guarantors party thereto and the Trustee; (n) the Thirty-Sixth
Supplemental Indenture, dated as of August 20, 2010, by and among the Company,
the guarantors party thereto and the Trustee; (o) the Thirty-Ninth Supplemental
Indenture, dated as of December 15, 2010, by and among the Company, the
guarantors party thereto and the Trustee; (p) the Fortieth Supplemental
Indenture, dated as of December 15, 2010, by and among the Company, the
guarantors party thereto and the Trustee; (q) the Forty-First Supplemental
Indenture, dated as of December 15, 2010, by and among the Company, the
guarantors party thereto and the Trustee; (r) the Forty-Second Supplemental
Indenture, dated as of January 26, 2011, by and among the Company, the
guarantors party thereto and the Trustee; (s) the Forty-Third Supplemental
Indenture, dated as of April 22, 2011, by and among the Company, the guarantors
party thereto and the Trustee; (t) the Forty-Sixth Supplemental Indenture, dated
as of May 20, 2011, by and among the Company, the guarantors party thereto and
the Trustee; (u) the Forty-Seventh Supplemental Indenture, dated as of May 20,
2011, by and among the Company, the guarantors party thereto and the Trustee;
(v) the Forty-Eighth Supplemental Indenture, dated as of May 20, 2011, by and
among the Company, the guarantors party thereto and the Trustee; (w) the
Forty-Ninth Supplemental Indenture, dated as of May 20, 2011, by and among the
Company, the guarantors party thereto and the Trustee; (x) the Fiftieth
Supplemental Indenture, dated as of May 24, 2011, by and among the Company, the
guarantors party thereto and the Trustee; (y) the Fifty-First Supplemental
Indenture, dated as of May 24, 2011, by and among the Company, the guarantors
party thereto and the Trustee; (z) the Fifty-Second

 

B-7

--------------------------------------------------------------------------------


 

Supplemental Indenture, dated as of November 8, 2011, by and among the Company,
the guarantors party thereto and the Trustee; (aa) the Fifty-Third Supplemental
Indenture, dated as of November 8, 2011, by and among the Company, the
guarantors party thereto and the Trustee; (bb) the Fifty-Fourth Supplemental
Indenture, dated as of November 8, 2011, by and among the Company, the
guarantors party thereto and the Trustee; (cc) the Fifty-Fifth Supplemental
Indenture, dated as of November 8, 2011, by and among the Company, the
guarantors party thereto and the Trustee; (dd) the Fifty-Sixth Supplemental
Indenture, dated as of November 8, 2011, by and among the Company, the
guarantors party thereto and the Trustee; (ee) the Fifty-Seventh Supplemental
Indenture, dated as of November 8, 2011, by and among the Company, the
guarantors party thereto and the Trustee; (ff) the Fifty-Eighth Supplemental
Indenture, dated as of April 5, 2012, by and among the Company, the guarantors
party thereto and the Trustee; (gg) the Fifty-Ninth Supplemental Indenture,
dated as of April 5, 2012, by and among the Company, the guarantors party
thereto and the Trustee; (hh) the Sixtieth Supplemental Indenture, dated as of
April 5, 2012, by and among the Company, the guarantors party thereto and the
Trustee; (ii) the Sixty-First Supplemental Indenture, dated as of April 5, 2012,
by and among the Company, the guarantors party thereto and the Trustee; (jj) the
Sixty-Second Supplemental Indenture, dated as of April 5, 2012, by and among the
Company, the guarantors party thereto and the Trustee; (kk) the Sixty-Third
Supplemental Indenture, dated as of April 5, 2012, by and among the Company, the
guarantors party thereto and the Trustee; (ll) the Sixty-Fourth Supplemental
Indenture, dated as of May 9, 2012, by and among the Company, the guarantors
party thereto and the Trustee; (mm) the Sixty-Fifth Supplemental Indenture,
dated as of May 9, 2012, by and among the Company, the guarantors party thereto
and the Trustee; (nn) the Sixty-Sixth Supplemental Indenture, dated as of May 9,
2012, by and among the Company, the guarantors party thereto and the Trustee;
(oo) the Sixty-Seventh Supplemental Indenture, dated as of May 9, 2012, by and
among the Company, the guarantors party thereto and the Trustee; (pp) the
Sixty-Eighth Supplemental Indenture, dated as of May 9, 2012, by and among the
Company, the guarantors party thereto and the Trustee; (qq) the Sixty-Ninth
Supplemental Indenture, dated as of May 9, 2012, by and among the Company, the
guarantors party thereto and the Trustee; (rr) the Seventieth Supplemental
Indenture, dated as of September 24, 2012, by and among the Company, the
guarantors party thereto and the Trustee; (ss) the Seventy-First Supplemental
Indenture, dated as of October 9, 2012, by and among the Company, the guarantors
party thereto and the Trustee; (tt) the Seventy-Second Supplemental Indenture,
dated as of October 9, 2012, by and among the Company, the guarantors party
thereto and the Trustee; (uu) the Seventy-Third Supplemental Indenture, dated as
of October 9, 2012, by and among the Company, the guarantors party thereto and
the Trustee; (vv) the Seventy-Fourth Supplemental Indenture, dated as of
October 9, 2012, by and among the Company, the guarantors party thereto and the
Trustee; (ww) the Seventy-Fifth Supplemental Indenture, dated as of October 9,
2012, by and among the Company, the guarantors party thereto and the Trustee;
(xx) the Seventy-Sixth Supplemental Indenture, dated as of October 9, 2012, by
and among the Company, the guarantors party thereto and the Trustee; (yy) the
Seventy-Seventh Supplemental Indenture, dated as of January 3, 2013, by and
among the Company, the guarantors party thereto and the Trustee; (zz) the
Seventy-Eighth Supplemental Indenture, dated as of January 3, 2013, by and among
the Company, the

 

B-8

--------------------------------------------------------------------------------


 

guarantors party thereto and the Trustee; (aaa) the Seventy-Ninth Supplemental
Indenture, dated as of January 3, 2013, by and among the Company, the guarantors
party thereto and the Trustee; (bbb) the Eightieth Supplemental Indenture, dated
as of January 3, 2013, by and among the Company, the guarantors party thereto
and the Trustee; (ccc) the Eighty-First Supplemental Indenture, dated as of
January 3, 2013, by and among the Company, the guarantors party thereto and the
Trustee; (ddd) the Eighty-Second Supplemental Indenture, dated as of January 3,
2013, by and among the Company, the guarantors party thereto and the Trustee;
(eee) the Eighty-Third Supplemental Indenture, dated as of March 13, 2013, by
and among the Company, the guarantors party thereto and the Trustee; (fff) the
Eighty-Fourth Supplemental Indenture, dated as of March 13, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (ggg) the
Eighty-Fifth Supplemental Indenture, dated as of March 13, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (hhh) the
Eighty-Sixth Supplemental Indenture, dated as of March 13, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (iii) the
Eighty-Seventh Supplemental Indenture, dated as of March 13, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (jjj) the
Eighty-Eighth Supplemental Indenture, dated as of March 13, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (kkk) the
Eighty-Ninth Supplemental Indenture, dated as of March 13, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (lll) the Ninetieth
Supplemental Indenture, dated as of May 2, 2013, by and among the Company, the
guarantors party thereto and the Trustee; (mmm) the Ninety-First Supplemental
Indenture, dated as of May 2, 2013, by and among the Company, the guarantors
party thereto and the Trustee; (nnn) the Ninety-Second Supplemental Indenture,
dated as of May 2, 2013, by and among the Company, the guarantors party thereto
and the Trustee; (ooo) the Ninety-Third Supplemental Indenture, dated as of
May 2, 2013, by and among the Company, the guarantors party thereto and the
Trustee; (ppp) the Ninety-Fourth Supplemental Indenture, dated as of May 2,
2013, by and among the Company, the guarantors party thereto and the Trustee;
(qqq) the Ninety-Fifth Supplemental Indenture, dated as of May 2, 2013, by and
among the Company, the guarantors party thereto and the Trustee; (rrr) the
Ninety-Sixth Supplemental Indenture, dated as of September 4, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (sss) the
Ninety-Seventh Supplemental Indenture, dated as of September 4, 2013, by and
among the Company, the guarantors party thereto and the Trustee; (ttt) the
Ninety-Eighth Supplemental Indenture, dated as of September 4, 2013, by and
among the Company, the guarantors party thereto and the Trustee; (uuu) the
Ninety-Ninth Supplemental Indenture, dated as of September 4, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (vvv) the One
Hundredth Supplemental Indenture, dated as of September 4, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (www) the One
Hundred-First Supplemental Indenture, dated as of September 4, 2013, by and
among the Company, the guarantors party thereto and the Trustee; (xxx) the One
Hundred-Second Supplemental Indenture, dated as of October 7, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (yyy) the One
Hundred-Third Supplemental Indenture, dated as of October 7, 2013, by and among
the Company, the guarantors party thereto and the Trustee; (zzz) the One
Hundred-Fourth Supplemental Indenture, dated as of October 7, 2013, by and among
the Company, the guarantors party

 

B-9

--------------------------------------------------------------------------------


 

thereto and the Trustee; (aaaa) the One Hundred-Fifth Supplemental Indenture,
dated as of October 7, 2013, by and among the Company, the guarantors party
thereto and the Trustee; (bbbb) the One Hundred-Sixth Supplemental Indenture,
dated as of October 7, 2013, by and among the Company, the guarantors party
thereto and the Trustee; (cccc) the One Hundred-Seventh Supplemental Indenture,
dated as of October 7, 2013, by and among the Company, the guarantors party
thereto and the Trustee, (dddd) the One Hundred-Eighth Supplemental Indenture,
dated as of November 13, 2013, by and among the Company, the guarantors party
thereto and the Trustee, (eeee) the One Hundred-Ninth Supplemental Indenture,
dated as of January 27, 2014, by and among the Company, the guarantors party
thereto and the Trustee, (ffff) the One Hundred-Tenth Supplemental Indenture,
dated as of March 24, 2014, by and among the Company, the guarantors party
thereto and the Trustee, (gggg) the One Hundred-Eleventh Supplemental Indenture,
dated as of April 28, 2014, by and among the Company, the guarantors named party
thereto and the Trustee, (hhhh) the One Hundred-Twelfth Supplemental Indenture,
dated as of October 3, 2014, by and among the Company, the guarantors named
party thereto and the Trustee, (iiii) the One Hundred-Thirteenth Supplemental
Indenture, dated as of November 12, 2014, by and among the Company, the
guarantors named party thereto and the Trustee, and (jjjj) the One
Hundred-Fourteenth Supplemental Indenture, dated as of November 24, 2014, by and
among the Company, the guarantors named party thereto and the Trustee.

 

2.                                      Amended and Restated Credit Agreement,
dated as of July 1, 2011, among the Company, Morgan Stanley Senior
Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Capital, Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA, J.P. Morgan Securities
LLC, RBS Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Union Bank,
N.A., as joint lead book runners and joint lead arrangers, Citicorp North
America Inc. as administrative agent and as collateral agent, Morgan Stanley
Senior Funding, Inc., as syndication agent, and Bank of America, N.A., Barclays
Bank plc and Deutsche Bank AG New York Branch, as documentation agents.

 

3.                                      First Amendment Agreement to the Amended
and Restated Credit Agreement, dated as of February 6, 2013, among the Company,
the Lenders from time to time parties thereto and Citicorp North America, Inc.,
as administrative agent.

 

4.                                      Second Amendment Agreement to the
Amended and Restated Credit Agreement, dated as of June 4, 2013, among the
Company,  the Lenders from time to time parties thereto and Citicorp North
America, Inc., as administrative agent.

 

5.                                      Limited Liability Company Agreement of
NRG Common Stock Finance I LLC.

 

6.                                      Note Purchase Agreement, dated August 4,
2006, among NRG Common Stock Finance I LLC, Credit Suisse International and
Credit Suisse Securities (USA) LLC.

 

7.                                      Amendment Agreement, dated February 27,
2008, among NRG Common Stock Finance I LLC, Credit Suisse International and
Credit Suisse Securities (USA) LLC.

 

B-10

--------------------------------------------------------------------------------


 

8.                                      Amendment Agreement, dated August 8,
2008, among NRG Common Stock Finance I LLC, Credit Suisse International and
Credit Suisse Securities (USA) LLC.

 

9.                                      Amendment Agreement, dated December 19,
2008, among NRG Common Stock Finance I LLC, Credit Suisse International and
Credit Suisse Securities (USA) LLC.

 

10.                               Agreement with respect to Note Purchase
Agreement, dated December 19, 2008, among NRG Common Stock Finance I LLC, Credit
Suisse International, and Credit Suisse Securities (USA) LLC.

 

11.                               Preferred Interest Purchase Agreement, dated
August 4, 2006, among NRG Common Stock Finance I LLC, Credit Suisse Capital LLC
and Credit Suisse Securities (USA) LLC.

 

12.                               Preferred Interest Amendment Agreement, dated
February 27, 2008, among NRG Common Stock Finance I LLC, Credit Suisse Capital
LLC and Credit Suisse Securities (USA) LLC.

 

13.                               Preferred Interest Amendment Agreement, dated
August 8, 2008, among NRG Common Stock Finance I LLC, Credit Suisse Capital LLC
and Credit Suisse Securities (USA) LLC.

 

14.                               Preferred Interest Amendment Agreement, dated
December 19, 2008, among NRG Common Stock Finance I LLC, Credit Suisse Capital
LLC and Credit Suisse Securities (USA) LLC.

 

15.                               Agreement with respect to Preferred Interest
Purchase Agreement, dated December 19, 2008, by and among NRG Common Stock
Finance I LLC, Credit Suisse International, and Credit Suisse Securities
(USA) LLC.

 

16.                               Indenture, dated as of April 21, 2014, between
the Company and the Trustee, as trustee, as supplemented by (a) the First
Supplemental Indenture, dated as of May 2, 2014, among the Company, the
guarantors named therein and the Trustee, (b) the Second Supplemental Indenture,
dated as of October 3, 2014, among the Company, the guarantors named therein and
the Trustee, (c) the Third Supplemental Indenture, dated as of November 12,
2014, among the Company, the guarantors named therein and the Trustee, and
(d) the Fourth Supplemental Indenture, dated as of November 24, 2014, among the
Company, the guarantors named therein and the Trustee.

 

B-11

--------------------------------------------------------------------------------


 

Exhibit C

 

--------------------------------------------------------------------------------


 

NRG Energy, Inc.

211 Carnegie Center
Princeton, NJ 08540

 

Phone: 609.524.4598
Fax: 609.524.4589

 

December [ ], 2014

 

Credit Suisse Capital LLC Eleven Madison Avenue
New York, New York 10010

 

Ladies and Gentlemen:

 

I am Executive Vice President and General Counsel of NRG Energy, Inc., a
Delaware corporation (the “Company”), and provide this letter in response to the
requirements of Section 5(c) of the Amendment Agreement, dated as of
December [  ], 2014 (the “Amendment Agreement”), between the Company and Credit
Suisse Capital LLC (“CS” and herein being called “you”).  Every term which is
defined or given a special meaning in the Purchase Agreement (as defined below)
and which is not given a different meaning in this letter has the same meaning
whenever it is used in this letter as the meaning it is given in the Purchase
Agreement.

 

I have reviewed executed counterparts of the Amendment Agreement, the Stock
Purchase Agreement, dated August 11, 2005, between the Company and Credit Suisse
First Boston Capital LLC (the “Purchase Agreement”), the Certificate of
Designations (the “Certificate of Designations”), dated August 11, 2005,
establishing the 3.625% Perpetual Convertible Preferred Stock, and the
Certificate of Amendment to the Certificate of Designations, dated as of the
date hereof, establishing the [      ]% Perpetual Convertible Preferred Stock
(the “Certificate of Amendment”). For purposes hereof, the Purchase Agreement,
the Amendment Agreement, and the Certificate of Amendment, each in the form
reviewed by me for purposes of this opinion letter, are referred to herein,
collectively, as the “Transaction Documents.”

 

Subject to the assumptions, qualifications, exclusions and other limitations
which are Identified in this letter, I advise you, and with respect to each
legal issue addressed in this letter, it is my opinion, that:

 

1.                                      I have no knowledge about any legal or
governmental proceeding that is pending or threatened against the Company or its
subsidiaries that has caused me to conclude that such proceeding is required by
Item 103 of Regulation S-K (“Regulation S-K”) under the Securities Act of 1933,
as amended (the “Securities Act”), to be described in the Exchange Act Reports
but that is not so described.

 

2.                                      The issuance of shares of the Company’s
par value $0.01 Common Stock, if any, pursuant to the conversion provisions
contained in the Certificate of Designations, as amended by the Certificate of
Amendment, is not subject to any preemptive

 

C-1

--------------------------------------------------------------------------------


 

rights under any contractual provision of any documents of which I have
knowledge.

 

In rendering this opinion, I have examined (i) originals or confirmed copies of
the Amended and Restated Certificate of Incorporation, as amended, and Second
Amended and Restated Bylaws of the Company, (ii) originals or copies of the
resolutions of the board of directors and the finance and risk management
committee of the board of directors of the Company approving the Transaction
Documents and (iii) such corporate records, agreements and instruments of the
Company, and such other documents, records and matters of law as I have deemed
necessary for purposes of this opinion. With respect to all documents examined
by me, I have assumed that (i) all signatures on documents examined by me are
genuine, (ii) all documents submitted to me as originals are authentic and
(iii) all documents submitted to me as copies conform with the original copies
of those documents.

 

I am admitted to the bar of the District of Columbia and, as applicable, am
opining herein on the General Corporation Law of the State of Delaware. I advise
you that issues addressed by this letter may be governed in whole or in part by
other laws, but I express no opinion as to whether any relevant difference
exists between the laws upon which my opinions are based and any other laws
which may actually govern.

 

My advice on each legal issue addressed in this letter represents my opinion as
to how that issue would be resolved were it to be considered by the highest
court of the jurisdiction upon whose law my opinion on that issue is based. The
manner in which any particular issue would be treated in any actual court case
would depend in part on facts and circumstances particular to the case, and this
letter is not intended to guarantee the outcome of any legal dispute which may
arise in the future.

 

This letter speaks as of the time of its delivery on the date it bears. I do not
assume any obligation to provide you with any subsequent opinion or advice by
reason of any fact about which I did not have actual knowledge at that time, by
reason of any change subsequent to that time in any law covered by any of my
opinions, or for any other reason.

 

You may rely upon this letter only for the purposes cited in the initial
paragraph of this letter in response to which it has been delivered. Without my
written consent: (i) no person other than you may rely on this letter for any
purpose; (ii) this letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
letter may not be cited or quoted in any other document or communication which
might encourage reliance upon this letter by any person or for any purpose
excluded by the restrictions in this paragraph; and (iv) copies of this letter
may not be furnished to anyone for purposes of encouraging such reliance.

 

 

Yours very truly,

 

 

 

 

 

David R. Hill

 

Executive Vice President and General Counsel of

 

NRG Energy, Inc.

 

C-2

--------------------------------------------------------------------------------